--------------------------------------------------------------------------------

EXHIBIT 10.07
 
 
 
AMENDMENT AND RESTATEMENT
 
OF THE
 
PROFIT SHARING PLAN FOR EMPLOYEES
 
OF
 
ALLIANCEBERNSTEIN L.P.
 
 
(As amended through November 30, 2006)
 
 
 
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
PAGE
 
ARTICLE I
 
DEFINITIONS.
 
2
         
ARTICLE II
 
MEMBERSHIP
 
12
         
ARTICLE III
 
CREDITING OF SERVICE
 
15
         
ARTICLE IV
 
COMPANY CONTRIBUTIONS
 
17
         
ARTICLE V
 
MEMBER SALARY DEFERRAL ELECTIONS, SALARY DEFERRAL CONTRIBUTIONS AND ROLLOVER
CONTRIBUTIONS
 
19
         
ARTICLE VI
 
ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES
 
25
         
ARTICLE VII
 
ACCOUNTS, ALLOCATIONS AND LOANS
 
28
         
ARTICLE VIII
 
VALUATION
 
31
         
ARTICLE IX
 
DETERMINATION OF BENEFITS
 
34
         
ARTICLE X
 
TIME AND MANNER OF PAYMENT OF BENEFITS
 
36
         
ARTICLE XI
 
ADMINISTRATION OF THE PLAN
 
40
         
ARTICLE XII
 
THE TRUST FUND
 
48
         
ARTICLE XIII
 
CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY
 
49
         
ARTICLE XIV
 
NON-ALIENATION OF BENEFITS
 
51
         
ARTICLE XV
 
AMENDMENTS
 
52
         
ARTICLE XVI
 
LIMITATIONS ON BENEFITS AND CONTRIBUTIONS
 
53
         
ARTICLE XVII
 
TOP-HEAVY PLAN YEARS
 
54
         
ARTICLE XVIII
 
MISCELLANEOUS
 
57
 
       
APPENDIX A.
 
REQUIRED DISTRIBUTION RULES
 
61

 
i

--------------------------------------------------------------------------------



PROFIT SHARING PLAN FOR EMPLOYEES
 
OF
 
ALLIANCEBERNSTEIN L.P.
 
WHEREAS, the Profit Sharing Plan for Employees of AllianceBernstein L.P. (the
“Plan”) (formerly known as the Profit Sharing Plan for Employees of Alliance
Capital Management L.P.) was originally established effective as of January 1,
1972 by the predecessor of Alliance Capital Management L.P.; and
 
WHEREAS, the Plan was amended and restated from time to time to reflect changes
in the predecessor’s business, changes in applicable law and the investment in
Units of AllianceBernstein Holding L.P. (“AllianceBernstein Holding”); and
 
WHEREAS, the Plan was amended effective January 1, 1995 to reflect the merger of
the Alliance Capital Management L.P. Profit Sharing Plan for Former Employees of
Equitable Capital Management Corporation with and into this Plan; and
 
WHEREAS, the Plan was amended to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) and other applicable legislation, which
provisions reflecting EGTRRA are intended as good faith compliance with the
requirements of EGTRRA and are to be construed in accordance with EGTRRA and
guidance issued thereunder;
 
NOW, THEREFORE, the Plan is hereby amended and restated, effective as of January
1, 2006, to incorporate all Plan amendments adopted since the Plan was last
amended and restated and certain additional design changes, changes required to
comply with applicable law and to reflect the name change of Alliance Capital
Management L.P. to AllianceBernstein L.P.
 

--------------------------------------------------------------------------------


 
ARTICLE I

DEFINITIONS.
 
For the purposes of this Plan, except as otherwise herein expressly provided or
unless the context otherwise requires, when capitalized:
 
Section 1.01.    “Account” means any one or more of the following accounts
maintained by the Committee for a Member:
 
(a)    his Company Contributions Account;
 
(b)    his Member Contributions Account;
 
(c)    his Member Salary Deferral Account; and
 
(d)    his Rollover Account.
 
Section 1.02.    “Act” means the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
Section 1.03.    “Accounting Date” means the last business day of each Plan Year
and any other date which may be determined by the Committee under uniform and
non-discriminatory procedures established by the Committee.
 
Section 1.04.    “Anniversary Year” means each twelve (12) month period
beginning on an Employee’s Employment Commencement Date or any annual
anniversary thereof.
 
Section 1.05.    “Affiliate” means any corporation or unincorporated business
(a) controlled by, or under common control with, the Company within the meaning
of Code Sections 414(b) and (c), or (b) which is a member of an “affiliated
service group”, as defined in Code Section 414(m), of which the Company is a
member.
 
Section 1.06.    “Assignor Limited Partner” shall mean Alliance ALP, Inc., a
Delaware corporation, or any individual, corporation, association, partnership,
joint venture, entity, estate or other entity or organization designated by the
general partner of the Company to serve as a substitute therefore.
 
Section 1.07.    “Beneficiary” means the person (including a trust or estate of
a Member) designated by a Member, or who may otherwise be entitled under the
terms of the Plan to receive the balance, if any, of the Member’s Accounts upon
the Member’s death.
 
Section 1.08.    “Board” means the Board of Directors of the general partner of
the Company responsible for the management of the Company’s business, or a
committee thereof designated by such Board.
 
2

--------------------------------------------------------------------------------



Section 1.09.    “Break in Service” means, with respect to any Employee, any
Anniversary Year ending on or after the date of his Separation from Service and
before his date of re-employment, if any, in which he does not complete more
than five hundred (500) Hours of Service with Employees or Affiliates.
 
Section 1.10.    “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
Section 1.11.    “Committee” or “Administrative Committee” means the
administrative committee appointed pursuant to Section 11.01. “Investment
Committee” means the investment committee appointed pursuant to Section 11.02.
 
Section 1.12.    “Company” means Alliance Bernstein L.P. and any successor
thereto; prior to February 24, 2006, known as Alliance Capital Management, L.P.;
and prior to April 21, 1988, known as Alliance Capital Management Corporation.
 
Section 1.13.    “Company Contribution” means a contribution for a Plan Year
made by an Employer to the Trust pursuant to Section 4.01 or Section 4.02, but
not Section 5.01, including any amount to be applied from the Unallocated
Forfeitures Account in reduction of the contribution which would otherwise be
made for the Plan Year involved.
 
Section 1.14.    “Company Contributions Account” means the Account consisting of
the balance attributable to Company Contributions.
 
Section 1.15.    “Compensation” means a Member’s base salary (or Draw, if no
base salary) received for services rendered to an Employer, which term shall
include the amount of a Member’s Salary Deferral and any other salary deferrals
pursuant to Code Sections 401(k), 125 or 132(f), but shall not include overtime
pay, bonuses, severance pay, distributions on Units, reimbursement for moving
expenses, reimbursement for educational expenses, reimbursement for any other
expenses, contributions or benefits paid under this Plan or any other plan of
deferred compensation, or any other extraordinary item of compensation or
income; provided that in the case of a Member whose compensation from an
Employer includes commissions, commissions shall be included only to the extent
that the Member’s aggregate compensation taken into account does not exceed
$100,000 and provided further that such amount shall be prorated for those
Members (based on amount of service as a Member (as defined pursuant to Article
IV)) for purposes of Company Profit Sharing Contributions and Company Matching
Contributions. In addition, Compensation shall not include amounts paid to
non-resident aliens which do not constitute income from United States sources
(within the meaning of Code Section 862) except in the case of a non-resident
alien who is a Member and for whom the Company so specifies. Effective as of
January 1, 2006, Compensation of a Member in excess of $220,000 (or such other
amount prescribed under Code Section 401(a)(17), including any cost-of-living
adjustments) shall not be taken into account under the Plan for the purpose of
determining benefits.
 
Compensation shall include Deemed 125 Compensation. “Deemed 125 Compensation”
shall mean, in accordance with Internal Revenue Service Revenue Ruling 2002-27,
2002-20 I.R.B. 925, any amounts not available to a Member in cash in lieu of
group health coverage because the Member is unable to certify that he or she has
other health coverage. An amount shall be treated as Deemed 125 Compensation
only if the Employer does not request or collect information regarding the
Member’s other health coverage as part of the enrollment process for the health
plan.
 
3

--------------------------------------------------------------------------------



Section 1.16.    “Draw” means compensation received on a regular basis at a
consistent rate which may be offset against commissions earned by an Employee
who does not receive base salary.
 
Section 1.17.    “ECMC Plan” means the Alliance Capital Management L.P. Profit
Sharing Plan for Former Employees of Equitable Capital Management Corporation as
in effect immediately prior to January 1, 1995.
 
Section 1.18.    (a)  “Employee” means, except as provided in Subsection (c),
any person employed by an Employer or an Affiliate.
 
(b)    An Excluded Employee (as defined in Subsection (c)) shall be considered
an Employee for all purposes under the Plan except that:
 
(1)    an Excluded Employee may not become a Member while he remains an Excluded
Employee; and
 
(2)    a Member who becomes an Excluded Employee shall be an Inactive Member
while he remains an Excluded Employee.
 
(c)    An Excluded Employee shall mean an individual in the employ of an
Employer or an Affiliate who:
 
(1)    is employed by an Affiliate that is not an Employer; or
 
(2)    included in a unit of employees covered by a collective bargaining
agreement between employee representatives and one or more Employers or
Affiliates, if retirement benefits were the subject of good faith bargaining
between such employee representatives and any such Employer or Affiliate; or
 
(3)    is not an Excluded Employee under Paragraph (4) of this Subsection (c)
and is neither a resident nor a citizen of the United States, nor receives
“earned income”, within the meaning of Code Section 911(b), from an Employer or
Affiliate that constitutes income from sources within the United States, within
the meaning of Code Section 861(a)(3), unless the individual became a
Participant prior to becoming a non- resident alien and the Company stipulates
that he shall not be an Excluded Employee; or
 
(4)    is not a citizen of the United States, unless the individual (A) was
initially engaged as an Employee by an Employer or an Affiliate to render
services entirely or primarily in the United States; or (B) is an Employee of an
Employer which is a United States entity, and unless, in the case of an
individual referred to in either Subparagraph (A) or (B) of this Paragraph 4,
the Company stipulates that he shall not be an Excluded Employee; or
 
4

--------------------------------------------------------------------------------



(5)    is accruing benefits and/or receiving contributions under a retirement
plan of an Affiliate which operates entirely or primarily outside the United
States other than this Plan or the Retirement Plan for Employees of
AllianceBernstein L.P. unless, in either case, the Company stipulates that he
shall not be an Excluded Employee; or
 
(6)    is a “leased employee.” For purposes of this Plan, “leased employee”
means, any person (other than an Employee of the recipient) who pursuant to an
agreement between the recipient and any other person (“leasing organization”)
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Code Section 414(n)(6) on a substantially
full time basis for a period of at least one year, and such services are
performed under primary direction or control by the recipient employer; or
 
(7)    is classified by the Employer at the time services are provided as either
an independent contractor, or an individual who is not classified as an Employee
due to an Employer’s treatment of any services provided by him as being provided
by another entity which is providing such individual’s services to the Employer,
even if such individual is later retroactively reclassified as an Employee
during all or part of such period during which services were provided pursuant
to applicable law or otherwise.
 
Section 1.19.    “Employer” means the Company and any Affiliate which, with the
consent of the Board, has adopted the Plan as a participant herein, and any
successor to any such Employer.
 
Section 1.20.    “Employment Commencement Date” means:
 
(a)    the date on which an Employee first performs an Hour of Service; or
 
(b)    in the case of a former Employee who has incurred a Break in Service, the
date on which he first completes an Hour of Service following his Separation
from Service.
 
Section 1.21.    “Entry Date” means January 1 and July 1 of each Plan Year after
1988. Notwithstanding the foregoing, as provided in Section 2.01(b), for
purposes of a Member’s eligibility to make Member Salary Deferrals to a Member
Salary Deferral Account established in accordance with the provisions of Article
V, “Entry Date” shall mean the first day of the calendar month occurring after
the completion of the Member’s first regular payroll period.
 
Section 1.22.    “Highly Compensated Employee” means an Employee who, with
respect to the “determination year”:
 
(a)    owned (or is considered as owning within the meaning of Code Section 318)
at any time during the “determination year” or “look-back year” more than five
percent of the outstanding stock of the Employer or stock possessing more than
five percent of the total combined voting power of all stock of the Employer
(the attribution of ownership interest to “Family Members” shall be used
pursuant to Code Section 318); or
 
(b)    who received “415 Compensation” during the “look-back year” from the
Employer in excess of $80,000 and was in the Top Paid Group of Employees for the
“look-back year”.
 
5

--------------------------------------------------------------------------------



The “determination year” shall be the Plan Year for which testing is being
performed. The “look-back year” shall be the Plan Year immediately preceding the
“determination year.”
 
For purposes of this Section, “415 Compensation” shall mean compensation
reported as wages, tips and other compensation on Form W-2 and shall include:
(i) any elective deferral (as defined in Code Section 402(g)(3)) and (ii) any
amount which is contributed or deferred by the Employer at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Sections 125, 132(f)(4), 401(k) or 457.
 
The dollar threshold amount specified in (b) above shall be adjusted at such
time and in such manner as is provided in Regulations. In the case of such an
adjustment, the dollar limits which shall be applied are those for the calendar
year in which the “determination year” or “look-back year” begins.
 
In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees.
 
Additionally, all Affiliated Employers shall be taken into account as a single
employer and Leased Employees within the meaning of Code Sections 414(n)(2) and
414(o)(2) shall be considered Employees unless such Leased Employees are covered
by a plan described in Code Section 414(n)(5) and are not covered in any
qualified plan maintained by the Employer. The exclusion of Leased Employees for
this purpose shall be applied on a uniform and consistent basis for all of the
Employer’s retirement plans. Highly Compensated Former Employees shall be
treated as Highly Compensated Employees without regard to whether they performed
services during the “determination year”.
 
Section 1.23.    “Highly Compensated Former Employee” means a former Employee
who had a separation year prior to the “determination year” and was a Highly
Compensated Employee in the year of separation from service or in any
“determination year” after attaining age 55. Highly Compensated Former Employees
shall be treated as Highly Compensated Employees. The method set forth in this
Section for determining who is a “Highly Compensated Former Employee” shall be
applied on a uniform and consistent basis for all purposes for which the Code
Section 414(q) definition is applicable.
 
Section 1.24.    (a)  “Hour of Service” means:
 
(1)    each hour for which an Employee is paid, or entitled to payment, by an
Employer or Affiliate for the performance of duties for such Employer or
Affiliate, credited for the Plan Year or other computation period in which such
duties were performed; or
 
(2)    each hour of a period during which no duties are performed due to
vacation, holiday, illness, incapacity, layoff, jury duty, military duty or
leave of absence, determined in accordance with the following rule: he shall be
credited with (45) Hours of Service for each week or partial week of the period
of absence.
 
6

--------------------------------------------------------------------------------



(3)    each hour during the Employee’s period of service in the Armed Forces of
the United States, credited on the basis of forty (40) Hours of Service for each
week, or eight (8) Hours of Service for each weekday, of such service, if the
Employee retains re-employment rights under the Military Selective Service Act
and is re-employed by an Employer or Affiliate within the period provided by
such Act; and
 
(4)    each hour for which an Employee has been awarded, or is otherwise
entitled to, back pay from an Employer or Affiliate, irrespective of mitigation
of damages, if he is not entitled to credit for such hour under any other
paragraph in this Subsection (a).
 
(5)    (A)    solely for purposes of Section 1.09, each hour of an Employee’s
absence commencing on or after January 1, 1985:
 
(i)    by reason of leave pursuant to the FMLA;
 
(ii)    by reason of the pregnancy of such Employee;
 
(iii)    by reason of the birth of a child of such Employee;
 
(iv)   by reason of the placement of a child in connection with the adoption of
such child by the Employee; or
 
(v)    for purposes of caring for such child for a period beginning immediately
following such birth or placement, determined in accordance with Subparagraphs
(B), (C) and (D).
 
(B)    The number of hours credited to an Employee pursuant to Subparagraph (A)
shall be:
 
(i)    the number of hours which otherwise would normally have been credited to
such Employee but for such absence; or
 
(ii)    in any case in which the Plan cannot determine the number of hours which
would normally be credited to such individual, a total of eight (8) Hours of
Service for each day of such absence,
 
except that the total number of Hours of Service credited to an Employee under
this Paragraph (5) shall not exceed 501 Hours of Service for any such period of
absence.
 
(C)    The Hours of Service credited to an Employee pursuant to this Paragraph
(5) shall be credited:
 
(i)    only in the Anniversary Year in which such period of absence began, if
such Employee would be prevented from incurring a Break in Service in such
Anniversary Year solely because of the crediting of Hours of Service during such
period of absence pursuant to this Paragraph (5); or
 
7

--------------------------------------------------------------------------------



(ii)    in any other case, in the Anniversary Year next succeeding the
commencement of such period of absence.
 
(D)    Notwithstanding the foregoing, an Employee shall not be credited with
Hours of Service pursuant to this Paragraph (5) unless such Employee shall
furnish to the Committee, on a timely basis, such information as the Committee
shall reasonably require to establish:
 
(i)    that the absence from work is for a reason described in Subparagraph (A)
hereof; and
 
(ii)    the number of days during which such absence continued.
 
(b)    The number of Member’s Hours of Service and the Plan Year or other
computation period to which they are to be credited shall be determined in
accordance with Section 2530.200b-2 of the Rules and Regulations for minimum
Standards for Employee Pension Benefit Plans, which Section is hereby
incorporated by reference into this Plan.
 
(c)    An Employee’s Hours of Service need not be determined from employment
records, and such Employee may, in accordance with uniform and
non-discriminatory rules adopted by the Committee, be credited with forty-five
(45) Hours of Service for each week in which he would be credited with any Hours
of Service under the provisions of Subsection (a) or (b).
 
Section 1.25.    “Inactive Member” means a Member described in Section 2.02(b).
An Inactive Member shall be treated as a Member for purposes of Article VII and
Section 11.03, but shall not otherwise be deemed a Member of the Plan.
 
Section 1.26.    “Independent Fiduciary” means a person or entity who is not an
employee or officer of the Company or its Affiliates who is appointed by the
Company pursuant to Section 7.10 to perform the functions described therein.
 
Section 1.27.    “Investment Fund” means those investment funds which may, from
time to time, be made available for investment pursuant to Article VII.
 
Section 1.28.    “Leave of Absence” means any absence or leave approved by an
Employee’s Employer.
 
Section 1.29.    “Loan Account” means the account maintained by the Committee
for a “Borrower” as defined in Section 7.07 in which a loan by the Borrower made
pursuant to that Section is held.
 
Section 1.30.    “Member” means any person who has been admitted to membership
in this plan pursuant to Section 2.01 or 2.03 and whose membership has not
terminated pursuant to Section 2.02. In addition, for purposes of Article VII
and Section 11.03, the term “Member” includes a former Member or Beneficiary for
whom an Account is maintained under the Plan.
 
8

--------------------------------------------------------------------------------



Section 1.31.    “Member Contributions Account” means the Account maintained for
a Member in which are held voluntary contributions made under the Plan by the
Member prior to 1989, if any, or (b) “member contributions” (as defined in the
ECMC Plan) made under the ECMC Plan prior to January 1, 1995, if any.
 
Section 1.32.    “Member Salary Deferral” means an elective salary deferral made
by a Member in accordance with Section 5.01.
 
Section 1.33.    “Member Salary Deferral Account” means the Account of a Member
established pursuant to Section 7.02 consisting of the balance attributable to
his Member Salary Deferrals.
 
Section 1.34.    “Normal Retirement Date” means the first day of the calendar
month coincident with or next following a Member’s sixty-fifth (65th) birthday.
 
Section 1.35.    “Permanent Disability” means a physical or mental disability
which a licensed physician acceptable to the Company has certified as permanent
or likely to be permanent and as rendering the Member unable to perform his
customary duties. In the determination of Permanent Disability, the Company
shall act in a uniform and non-discriminatory manner with respect to all
Employees similarly situated.
 
Section 1.36.    “Plan” means this Profit Sharing Plan, as herein set forth, and
as hereafter amended from time to time.
 
Section 1.37.    “Plan Year” means the calendar year.
 
Section 1.38.    “Required Beginning Date” means
 
(a)    for a Member who is not a 5-percent owner (as defined in Code Section
416) in the Plan Year in which he attains age 70½ and who attains age 70½ after
December 31, 1998, April 1 of the calendar year following the calendar year in
which occurs the later of the Member’s (i) attainment of age 70½ or (ii)
Retirement.
 
(b)    for a Member who (i) is a 5-percent owner (as defined in Code Section
416) in the Plan Year in which he attains age 70½, or (ii) attains age 70½
before January 1, 1999, April 1 of the calendar year following the calendar year
in which the Member attains age 70½.
 
Notwithstanding the foregoing, effective January 1, 2004, the Required Beginning
Date of any Member who attained age 70½ prior to January 1, 1998 is the April 1
of the calendar year following the calendar year in which occurs the later of
the Member’s (i) attainment of age 70½ or (ii) Separation from Service; provided
that, if such a Member who has commenced receiving minimum distributions in
accordance with Section 401(a)(9) of the Code does not elect, pursuant to
Section 10.08(h) of the Plan, to cease receiving such minimum distributions, the
Required Beginning Date of such Member shall be age 70½.
 
Section 1.39.    “Retirement” means a Separation from Service (a) on or after a
Member’s Normal Retirement Date; or (b) on account of his Permanent Disability.
 
9

--------------------------------------------------------------------------------



Section 1.40.    “Rollover Account” means the Account attributable to
contributions and transfers referred to in Section 5.03.
 
Section 1.41.    “Rollover Contribution” means an amount contributed or
transferred to the Trust in accordance with Section 5.03.
 
Section 1.42.    “Separation from Service” means termination of employment with
an Employer or Affiliate for any reason; provided, however, that no Separation
from Service shall be deemed to occur upon an Employee’s transfer from the
employ of one Employer or Affiliate to another Employer or Affiliate.
 
Section 1.43.    “Testing Compensation” means income reported as wages, tips and
other compensation on Form W-2 plus pre-tax deductions under Code Sections 125,
132(f), 401(k), and 402(g)(3). Testing Compensation shall include Deemed 125
Compensation, as defined in Section 1.15 of the Plan.
 
Section 1.44.    “Top Paid Group” means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of “415 Compensation” (determined for this purpose in accordance
with Section 1.22) received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered
Employees unless such Leased Employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
Employer. Employees who are non-resident aliens and who received no earned
income (within the meaning of Code Section 911(d)(2) from the Employer
constituting United States source income within the meaning of Code Section
861(a)(3) shall not be treated as Employees. Additionally, for the purpose of
determining the number of active Employees in any year, the following additional
Employees shall also be excluded; however, such Employees shall still be
considered for the purpose of identifying the particular Employees in the Top
Paid Group:
 
(a)    Employees with less than six (6) months of service;
 
(b)    Employees who normally work less than 17 ½ hours per week;
 
(c)    Employees who normally work less than six (6) months during a year; and
 
(d)    Employees who have not yet attained age 21.
 
Section 1.45.    “Trust” means the trust established pursuant to the Trust
Agreement to hold the assets of the Plan.
 
Section 1.46.    “Trust Agreement” means the trust agreement providing for the
Trust Fund.
 
Section 1.47.    “Trust Fund” means all the assets of the Plan which are held by
the Trustee under the Trust Agreement.
 
10

--------------------------------------------------------------------------------



Section 1.48.    “Trustee” means the trustee or trustees from time to time in
office under the Trust Agreement.
 
Section 1.49.    “Unallocated Forfeitures Account” means the Account to be
maintained by the Committee pursuant to 9.06(b).
 
Section 1.50.    “Unit” means a unit representing the assignment of beneficial
ownership of limited partnership interests in AllianceBernstein Holding L.P.
 
Section 1.51.    “Years of Service” means the aggregate period of service with
which an Employee is credited under the provisions of Article III.
 
11

--------------------------------------------------------------------------------



ARTICLE II
 
MEMBERSHIP
 
Section 2.01.    Admission to the Plan.
 
(a)    Each individual who was a Member of the Plan on December 31, 1988 and who
did not cease to be a Member on that date shall continue to be a Member on
January 1, 1989. Each Employee whose Employment Commencement Date was before
January 1, 1989 and who prior to January 1, 1989 completed at least one (1) Year
of Service shall become a Member on January 1, 1989, or on the first Entry Date
subsequent to the date on which he attains his twenty-first (21st) birthday,
whichever is later, provided he is an Employee on such January 1, 1989 or other
Entry Date, as applicable. Each Employee who would have been eligible to
participate in the ECMC Plan as of January 1, 1995, if the ECMC Plan had not
been merged with and into this Plan effective that date, shall become a Member
of this Plan on January 1, 1995. Any person who was either (i) a participant in
the SCB Savings or Cash Option Plan for Employees prior to December 31, 2003 or
(ii) eligible to participate in the SCB Savings or Cash Option Plan for
Employees prior to December 31, 2003, shall become a Member for all purposes of
the Plan on January 1, 2004, or if not an Employee on January 1, 2004, on the
Employee’s rehire date.
 
(b)    (i)     Except as otherwise provided in Section 2.01(a) or 2.03, an
Employee of an Employer shall become a Member of the Plan solely for purposes of
eligibility to make Member Salary Deferrals to a Member Salary Deferral Account
established in accordance with the provisions of Article V, on the first Entry
Date subsequent to the Employee’s Employment Commencement Date (and, prior to
January 1, 2007, or, if later, the first Entry Date subsequent to the date on
which he attains his twenty-first (21st) birthday).
 
(ii)    Except as otherwise provided in Section 2.01(a) or 2.03, an Employee of
an Employer shall become a Member of the Plan, solely for purposes of
eligibility to receive Company Contributions under Articles IV and VI, on the
later of:
 
(A)    the first Entry Date subsequent to the date on which he attains his
twenty-first (21st) birthday, or
 
(B)    the first Entry Date subsequent to the first Anniversary Year in which he
completes one (1) Year of Service.
 
(c)    Each Employee who is employed by an Affiliate that is not an Employer and
who subsequently becomes an Employee of an Employer shall become a Member of the
Plan:
 
(1)    immediately upon becoming an Employee of such Employer, if he previously
satisfied the age (if any) and service requirements of Subsection (b); or
 
(2)    in accordance with Subsection (b), if he does not become a Member
pursuant to Subsection (c)(1).
 
12

--------------------------------------------------------------------------------



Section 2.02.    Termination of Membership and Inactive Membership.
 
(a)    A Member shall cease to be a Member as of the date of his Separation from
Service, if he incurs a Break in Service in the Anniversary Year of such
Separation from Service or in the following Anniversary Year.
 
(b)    A Member shall become an Inactive Member as of the last day of his first
Anniversary Year in which he completes five hundred (500) or fewer Hours of
Service without having incurred a Separation from Service. An Inactive Member
shall continue to be such until either (1) the date on which he ceases to be a
Member pursuant to Subsection (a) or (2) the date on which he again becomes a
Member pursuant to Section 2.03.
 
Section 2.03.    Readmission to the Plan.
 
A former Member shall again become a Member coincident with or immediately after
the date he becomes an employee, provided he is an Employee of an Employer on
such rehire date. An Inactive Member shall become a Member coincident with or
immediately after the date he returns to active employment.
 
Section 2.04.    Designation of Beneficiary.
 
(a)    Each Member may designate in writing on a form prescribed by and filed
with the Committee, a Beneficiary to receive the aggregate balance of his
Accounts and his Loan Account, if any, in the event that his death should occur
before the entire amount of such balance has been paid to him, except that if
the Member has an Eligible Spouse, such designation shall not be effective
unless the Eligible Spouse has consented in writing to the designation of a
Beneficiary other than such Eligible Spouse and such consent is witnessed by a
member of the Committee or a Notary Public. In addition, such designation may
include the designation of a secondary Beneficiary to receive such death benefit
if the primary Beneficiary does not qualify or survive.
 
(b)    If no Beneficiary has been designated, or if, for any reason no person
qualifies as a Beneficiary at the time of the Member’s death, or if no
designated Beneficiary survives the Member, the interest of the deceased Member
shall be paid to the Eligible Spouse. If the Member has no Eligible Spouse, the
Committee may, but shall not be required to, designate a Beneficiary, but only
from among the Member’s spouse, descendants (including adoptive descendants),
parents, brothers and sisters or nephews and nieces and may consider requests
from any Beneficiary which it designates as to the manner of payment of the
benefit. If the Committee declines to make such designation, the benefit payable
hereunder upon the Member’s death shall be paid in a lump sum to his estate.
 
(c)    “Eligible Spouse” means, subject to applicable federal law and except to
the extent as may otherwise be provided in any “qualified domestic relations
order” within the meaning of Code Section 414(p):
 
(1)    in the case of a Member who dies before the commencement of any
installment payments pursuant to Section 10.01(b), his lawfully married spouse
on the date of his death.
 
13

--------------------------------------------------------------------------------



(2)    in the case of a Member who dies after the commencement of any
installment payments pursuant to Section 10.01(b), his lawfully married spouse
on the date such payments commenced.
 
Section 2.05.    Qualified Military Service Provisions.
 
Notwithstanding any provision of this Plan to the contrary, effective as of
December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code Section
414(u).
 
14

--------------------------------------------------------------------------------



ARTICLE III
 
Crediting of Service
 
Section 3.01    Year of Service.
 
Each Employee shall be credited with one Year of Service for each Anniversary
Year ending after December 31, 1975 during which he completes more than five
hundred (500) Hours of Service; provided, however, that:
 
(a)    if an individual becomes a Member of the Plan after December 31, 1975, he
shall not receive credit for a Year of Service for any Anniversary Year before
the Anniversary Year in which he first completes one thousand (1,000) Hours of
Service; and
 
(b)    an Employee shall be credited with a Year of Service for the last
Anniversary Year during which he is an Employee only if he completes at least
one thousand (1,000) Hours of Service in such Anniversary Year.
 
Section 3.02    Number of Years of Service.
 
An Employee’s aggregate number of Years of Service shall be computed by adding
(a) his number of Years of Service completed since his last Break in Service, if
any, and (b) the number of Years of Service restored pursuant to Section 3.03.
 
Section 3.03.    Restoration of Service.
 
(a)    If a former Member again becomes a Member after having incurred a Break
in Service, he shall be credited with the Years of Service which he had
completed prior to such Break in Service for all purposes.
 
(b)    If a former Member:
 
(1)    has incurred a number of consecutive Breaks in Service which equals or
exceeds the greater of (A) five (5) or (B) the number of his Years of Service
before such Breaks in Service;
 
(2)    had no vested interest in his Salary Deferral Account or Company
Contributions Account at the time of such Break in Service; and
 
(3)    again becomes a Member, his Years of Service prior to such Breaks in
Service shall be disregarded for all purposes under this Plan.
 
Section 3.04.    Service with Non-employer Affiliates.
 
Any Years of Service completed by an Employee while in the employ of an
Affiliate that is not an Employer shall be credited under this Article III on
the same basis as service with an Employer.
 
15

--------------------------------------------------------------------------------



Section 3.05.    Service with Equitable Capital Management Corporation.
 
For purposes of determining an Employee’s eligibility to participate in the Plan
under Article II and vesting under Section 9.04, the Employee shall be credited
under the Plan with the number of “hours of service” and “years of service”, as
such terms are defined in the ECMC Plan, credited to that Employee for the
corresponding purpose under the ECMC Plan immediately prior to January 1, 1995,
including service credited under the Equitable Investment Plan for Employees,
Managers and Agents maintained by The Equitable Life Assurance Society of the
United States, but disregarding in determining such Employee’s eligibility to
participate and vesting under this Plan any periods of service which were
disregarded under the ECMC Plan, such as service disregarded due to “breaks in
service”, as defined in the ECMC Plan. Notwithstanding anything to the contrary
in this Section 3.05 or elsewhere in the Plan, no period shall be taken into
account more than once in determining the Hours of Service and Years of Service
of any Employee by reason of this Section 3.05.
 
Section 3.06.    Service with Shields and Regent.
 
For purposes of determining an Employee’s eligibility to participate in the Plan
under Article II and vesting under Section 9.04, in the case of an Employee who
was an employee of either Shields Asset Management, Incorporated (“Shields”) or
Regent Investor Services Incorporated (“Regent”) on March 4, 1994 and on that
date became an Employee of an Employer or an Affiliate, the Employee’s service
with Shields or Regent on or prior to such date shall be considered as service
with an Employer or an Affiliate.
 
Section 3.07.    Cursitor Service.
 
For purposes of determining an Employee’s eligibility to participate in the Plan
under Article II and vesting under Section 9.04, in the case of an Employee who
was an employee of Cursitor Holdings, L.P. or Cursitor Holdings Limited
(individually and collectively, “Cursitor”) on February 29, 1996, and on that
date either was employed by or continued in the employment of Cursitor Al1iance
LLC, Cursitor Holdings Limited, Draycott Partners, Ltd. or Cursitor-Eaton Asset
Management Company, the Employee’s service with Cursitor on or prior to that
date shall be considered as service with an Emp1oyer or an Affiliate.
 
Section 3.08.    Sanford Bernstein Participants.
 
With respect to each Employee who was an employee of either Sanford C. Bernstein
& Co, Inc. (“SCB”) or Bernstein Technologies Inc. (“BTI”) or one of their
respective subsidiaries and who became an Employee of an Employer or an
Affiliate on or after October 2, 2000, the Employee’s service with SCB, BTI and
their respective subsidiaries on or prior to such date shall be considered as
service with an Employer or Affiliate.
 
16

--------------------------------------------------------------------------------



ARTICLE IV
 
COMPANY CONTRIBUTIONS
 
Section 4.01.    Company Profit Sharing Contributions.
 
The Board shall determine the Company Contribution, if any, which shall be
contributed to the Trust Fund out of the Company’s current and accumulated
earnings and allocated to the Members’ Company Contributions Accounts pursuant
to Article VI in respect of each Plan Year. No Company Contribution under this
Section 4.01 or Section 4.02 may be made which cannot be allocated under the
provisions of Article XVI. For purposes of this Section 4.01 and Section 4.02,
“current and accumulated earnings” means current and accumulated net income for
book purposes. Notwithstanding anything herein to the contrary, a Member for
purposes of Article IV means only those Employees who have satisfied the
applicable age and service requirements of Sections 2.01(a), (b)(ii) or (c).
 
Section 4.02.    Company Matching Contributions.
 
Effective for Plan Years beginning after December 31, 1989, the Company shall
contribute to the Trust Fund out of the Company’s current and accumulated
earnings an amount equivalent to that percentage, not to exceed 100% of each
Member’s Member Salary Deferral elected for the Plan Year involved, such
percentage to be fixed by the Board; provided that the Company may establish a
limit on the amount of Member Salary Deferrals that are so matched specified
either as a dollar amount or as a percentage of Compensation and provided
further that any such limit may be established based on the period in which any
individual is a Member of the Plan. The contribution determined under this
Section 4.02 for a particular Member shall be allocated to the Member’s Company
Contributions Account on the basis of that Member’s Member Salary Deferrals for
that Plan Year, subject to any Company-established limits on Member Salary
Deferrals to be matched for that Plan Year. For purposes of this Section 4.02,
no contribution shall be made pursuant to this Section 4.02 with respect to
Catch-up Contributions.
 
Section 4.03.    Time of Contributions.
 
Contributions may be made in one or more installments at such time or times
during the Plan Year, or during any additional period provided by law for the
making of contributions in respect of such Plan Year, as the Company shall
determine. Except as otherwise provided in the Plan, for purposes of valuing the
Trust Fund and making allocations to Accounts, all contributions in respect of
any Plan Year shall be deemed to have been made on the last Accounting Date of
the Plan Year, regardless of the actual date of contribution.
 
Section 4.04.    Irrevocability of Contributions.
 
(a)    Except as provided in Subsection (b), any and all contributions made by
the Company shall be irrevocable and shall be transferred to the Trustee to be
used in accordance with the provisions of this Plan for providing the benefits
and paying the expenses thereof. Neither such contributions nor any income
therefrom shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members or their Beneficiaries and payment of expenses of
this Plan and the Trust.
 
17

--------------------------------------------------------------------------------



(b)    (1)    If any contribution is made to this Plan by a mistake of fact,
such contribution shall be returned to the Company within one (1) year following
the date that such contribution is made.
 
(2)    Each Company Contribution made to this Plan is conditioned upon its
deductibility under Code Section 404. Each contribution, to the extent
disallowed as a deduction, may be returned to the Company within one (1) year
following the date of disallowance.
 
18

--------------------------------------------------------------------------------



ARTICLE V
 
MEMBER SALARY DEFERRAL ELECTIONS, SALARY DEFERRAL CONTRIBUTIONS AND ROLLOVER
CONTRIBUTIONS
 
Section 5.01.    Member Salary Deferral Elections.
 
(a)    For each Plan Year beginning after December 31, 2005, any Member may
elect to defer the receipt of a portion (or such other amount as the Committee
may direct) of his “Salary Reduction Compensation” while a Member for the Plan
Year, in such increments that the Committee may decide, and direct the Employer
to contribute the amount so deferred into the Trust to be invested in the
Investment Fund or Funds designated by the Member. A Member’s election shall be
made in a form prescribed by the Committee filed with the Member’s Employer,
prior to the date that the Compensation would, but for the election, be made
available to the Member, and the election shall remain in effect until it is
modified or terminated, all in accordance with rules established by the
Committee. In no event may a Member’s salary deferral exceed the $15,000 dollar
limitation (or any higher amount that may be allowed by Treasury Regulations),
as provided in Code Section 402(g). Any Member’s salary deferral for any pay
period may be further adjusted, at the Committee’s direction and discretion, to
comply with the discrimination standards applicable to Code Section 401(k)
arrangements in particular, to all plans qualified under Code Section 401(a) in
general, and/or with the limitations contained in Article XVI.
 
(b)    “Salary Reduction Compensation” means a Member’s base salary, Draw and
other draws, overtime pay, bonuses and commissions received for services
rendered to an Employer, which term shall include the amount of a Member’s
Salary Deferral and any other salary deferrals pursuant to Code Sections 401(k),
125 or 132(f), but shall not include, by way of example rather than by way of
limitation, severance pay, distributions on Units, reimbursement for moving
expenses, reimbursement for educational or other expenses, contributions or
benefits paid under this Plan or any other plan of deferred compensation,
expatriate tax equalization or similar payments, or any other extraordinary item
of compensation or income. In addition, Salary Reduction Compensation shall not
include amounts paid to non-resident aliens which do not constitute income from
United States sources (within the meaning of Code Section 862) except in the
case of a non-resident alien who is a Member and for whom the Company so
specifies. Salary Reduction Compensation shall include Deemed 125 Compensation,
as defined in Section 1.15 of the Plan. Salary Reduction Compensation for any
Plan Year shall not exceed the applicable Code Section 401(a)(17) dollar limit.
 
Section 5.02.    Allocation of Member Salary Deferral Elections.
 
A Salary Deferral Election made in accordance with Section 5.01 shall be
allocated among the Investment Funds in accordance with the provisions of
Section 7.03.
 
19

--------------------------------------------------------------------------------


 
Section 5.03.    Rollover Contributions.
 
(a)    An Employee may, with the consent of the Committee, contribute to the
Plan, or authorize the plan sponsor, administrator or trustee of a qualified
employee benefit plan in which he previously participated to transfer to the
Trust, any distribution or other payment or amount which is permitted to be
contributed or transferred to the Trust in accordance with Code Section 402,
403(a) or 408(d)(3)(A)(ii) or any other applicable provision of the Code or the
regulations or rulings thereunder permitting the contribution or transfer. Any
such Rollover Contribution shall be received by the Trustee subject to the
condition precedent that its transfer complies in all respects with the
requirements of the applicable Code provisions, regulations or rules pertaining
thereto and, upon any discovery that any such contribution or transfer does not
so comply, the amount of the Rollover Contribution, together with all changes in
the value of the Trust Fund allocated thereto, shall revert to the individual by
or on whose behalf it was made as of the next following Accounting Date. The
decision of the Committee for the Trust to accept a Rollover Contribution shall
not give rise to any liability by the Committee, the Company, the Plan or the
Trustee to the Employee or any other party on account of a subsequent
determination that such Rollover Contribution does not qualify to be held in the
Trust. A Rollover Contribution may, subject to the consent of the Committee, be
made at any time during the Plan Year, shall not be subject to the limitations
of Article XVI, and shall as of the Accounting Date next following receipt of
the Rollover Contribution by the Trustee be allocated in full to the Member’s
Rollover Account except as regards the amount thereof equal to the Member’s
voluntary contributions, if any, to a qualified plan, which amount shall be
allocated to the Member’s Member Contributions Account. Until so allocated the
amount of a Rollover Contribution shall be held unallocated in the Trust Fund.

Notwithstanding the foregoing provisions of this Section, effective January 1,
2004, the Plan will accept a Rollover Contribution from a qualified plan
described in Sections 401(a) or 403(a) of the Code, an annuity contract
described in Section 403(b) of the Code and an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and the portion of a distribution from an individual retirement account or
annuity described in Section 408(a) or 408(b) of the Code that is eligible to be
rolled over and would otherwise be includible in the Member’s taxable gross
income; provided that, the Plan shall not accept a Rollover Contribution of any
after-tax employee contributions that would not otherwise be includible in the
Member’s taxable gross income.
 
(b)    Each Employee or former Employee who becomes a participant in a pension,
profit sharing or stock bonus plan described in Code Section 401(a) (a
“transferee plan”) may, not later than thirty (30) days (or such lesser period
as is acceptable to the Committee) prior to any Accounting Date, request the
Committee to direct the Trustees to, and upon such request, the Committee in its
sole discretion may direct the Trustees to, transfer in cash the nonforfeitable
balance in such Employee’s Accounts to an account maintained by any such
transferee plan on the Employee’s behalf, as of such Accounting Date; provided,
however, that such transferee plan permits such transfer.
 
(c)    Any Employee who makes or causes to be made a contribution or transfer
pursuant to Subsection (a) and who has not become a Member pursuant to the
provisions of Article II shall, except for purposes of Sections 4.01, 5.01 and
6.01, be considered a Member of this Plan.
 
20

--------------------------------------------------------------------------------



Section 5.04.    Return of Excess Member Salary Deferral Elections.
 
(a)    Notwithstanding any other provisions of the Plan, a Member may request
the Committee in writing by no later than the March 1 following the end of the
preceding calendar year, to have distributed to the Member from the Trust the
amount of the Member’s Member Salary Deferrals which are in excess of the amount
permitted under Code Section 402(g) for such calendar year (“Excess Deferrals”).
 
(b)    Excess Deferrals claimed under subsection (a) and any income allocable to
such amount including, as of January 1, 2006, income attributable to the period
between the end of the Plan Year and the date of distribution, in accordance
with applicable Treasury Regulations, shall be distributed from the Plan no
later than April 15 of the calendar year in which the request was made. This
Section 5.04 shall also apply to amounts deferred under the terms of Section
6.02(c) for Plan Years beginning after December 31, 1986.
 
Section 5.05.    Actual Deferral Percentage Test.
 
(a)    As used in this Section 5.05, each of the following terms shall have the
meaning for that term set forth in this Section 5.05:
 
(i)    Actual Deferral Percentage means the ratio (expressed as a percentage) of
Member Salary Deferrals (other than Excess Deferrals of non-Highly Compensated
Employees made under plans maintained by the Company or an Affiliate) on behalf
of the Member for the Plan Year to the Member’s Testing Compensation for the
Plan Year.
 
(ii)    Average Actual Deferral Percentage means the average (expressed as a
percentage) of the Actual Deferral Percentages of the Members in a group,
including those Members whose Actual Deferral Percentage is zero.
 
(b)    For each Plan Year, the amount of Member Salary Deferrals shall be
subject to the following:
 
(i)    For Plan Years beginning on or after January 1, 2001, the Average Actual
Deferral Percentage for Members who are Highly Compensated Employees for the
Plan Year must satisfy one of the following tests:
 
(A)    The Average Actual Deferral Percentage for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Members who are non-Highly Compensated Employees for the
Plan Year multiplied by 1.25; or
 
(B)    The Average Actual Deferral Percentage for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Members who are non-Highly Compensated Employees for the
Plan Year multiplied by 2.0, provided that the Average Actual Deferral
Percentage for Members who are Highly Compensated Employees does not exceed the
Average Actual Deferral Percentage for Members who are non-Highly Compensated
Employees by more than two (2) percentage points.
 
21

--------------------------------------------------------------------------------



(ii)    For Plan Years prior to 1997, the Excess Contributions (as defined in
Section 5.06) under the Plan shall be eliminated by reducing the Member Salary
Deferral of each Highly Compensated Employee in order of Actual Deferral
Percentage beginning with the highest percentage. For Plan Years after 1996, the
Excess Contributions (as defined in Section 5.06) under the Plan shall be
eliminated by reducing the Member Salary Deferral of each Highly Compensated
Employee in order of the dollar amount of Member Salary Deferrals on behalf of
such Highly Compensated Employee, beginning with the highest dollar amount.
 
(c)    For purposes of determining the Actual Deferral Percentage of a Member
for a Plan Year, a Member Salary Deferral shall be taken into account only if
such Member Salary Deferral: (i) is attributed to the Member’s Account as of a
date within the Plan Year; (ii) is not contingent upon any subsequent event
(except as may be necessary to comply with the Code); (iii) is actually paid to
the Trust within one year of the end of the Plan Year; and (iv) relates to
Salary Reduction Compensation which would have been received by the Member in
the Plan Year but for the Member’s election to defer. Any Member Salary Deferral
that fails to satisfy the foregoing requirements shall be treated as a
contribution by the Employer which is not subject to Code Section 401(k) or
401(m).
 
(d)    (i)    For purposes of this Section 5.05, the Actual Deferral Percentage
for any Member who is a Highly Compensated Employee for the Plan Year and who is
eligible to have elective deferrals allocated to his or her account under two or
more plans or arrangements described in Code Section 401(k) that are maintained
by the Company or an Affiliate shall be determined as if all such elective
deferrals were made under a single arrangement.
 
(ii)    If two or more plans are aggregated for purposes of Code Section 410(b)
or 401(a)(4), such plans shall be aggregated for purposes of the Average Actual
Deferral Percentage test.
 
Section 5.06.    Return of Excess Contributions.
 
(a)    Notwithstanding any other provision of the Plan, any amount determined by
the Committee to be an “Excess Contribution” as determined under Section
5.05(b)(ii), shall be distributed to Members who are Highly Compensated
Employees by no later than the last day of the Plan Year following the Plan Year
in which the Excess Contribution occurred.
 
(b)    “Excess Contribution” for purposes of this Section 5.06 means a Member
Salary Deferral attributable to a Highly Compensated Employee which exceeds the
maximum amount of such deferral permitted under Code Section 401(k)(3)(A)(ii),
and which is described in Code Section 401(k)(8)(B), plus the income allocable
to such amount. The allocable income shall be calculated by multiplying the
total income earned on all of the Member’s Member Salary Deferrals for the Plan
Year in which the Excess Contribution is being returned by a fraction, the
numerator being the Member Salary Deferral in excess of the permitted amount and
the denominator being the Member’s account balance in his Member Salary Deferral
Account on the Accounting Date of the prior Plan Year. The Excess Contribution
otherwise distributable under this Section 5.06 shall be adjusted for investment
losses and for prior distributions to the Members affected, as permitted by
Treasury Regulations. Effective with respect to nondiscrimination testing for
Plan Years beginning on and after January 1, 2006, income shall be allocated to
Excess Contributions during the period between the end of the Plan Year and the
date of distribution of the Excess Contributions in accordance with guidance
published by the Internal Revenue Service. The Excess Contributions attributable
to all Highly Compensated Employees, in the aggregate, shall be determined as
the sum of the Excess Contributions (if any) determined for each Highly
Compensated Employee, as follows: The amount (if any) by which the Member Salary
Deferral of each Highly Compensated Employee must be reduced for the Member’s
Actual Deferral Percentage to equal the highest permitted Actual Deferral
Percentage under the Plan shall be determined. To calculate the highest
permitted Actual Deferral Percentage under the Plan, the Actual Deferral
Percentage of the Highly Compensated Employee with the highest Actual Deferral
Percentage is reduced by the amount required to cause the Employee’s Actual
Deferral Percentage to equal the Actual Deferral Percentage of the Highly
Compensated Employee with the next highest Actual Deferral Percentage. If a
lesser reduction would enable the Plan to satisfy the Actual Deferral Percentage
test, only this lesser reduction may be made. This process must be repeated
until the Plan would satisfy the Actual Deferral Percentage test. The sum of the
foregoing reductions determined for each Highly Compensated Employee shall equal
the dollar amount of the Excess Contributions attributable to all Highly
Compensated Employees, in the aggregate.
 
22

--------------------------------------------------------------------------------



Section 5.07.    Catch-up Contributions.
 
(a)    Notwithstanding any other provision of the Plan (other than this Section
5.07), in accordance with election procedures established by the Committee, a
Catch-up Eligible Member may make additional Member Salary Deferrals for any
Plan Year, without regard to (i) the limitations on Member Salary Deferral
Elections set forth in Section 5.01; (ii) the limitations provided in Code
section 401(a)(30), 402(h), 403(b)(1)(E), 404(h), 408(k), 408(p), 415 or 457; or
(iii) the Actual Deferral Percentage limitations described in Article 5 of the
Plan and Code section 401(k)(3), but only, in the case of clause (iii) as
applied to a Member who is a Highly Compensated Employee, to the extent of the
highest amount of Member Salary Deferrals that could be retained under the Plan
by such Member for such year in accordance with Article 5 and Code section
401(k)(8)(C) (the “Applicable Maximum”). To the extent the Member Salary
Deferrals by a Catch-up Eligible Member for any year exceed the Applicable
Maximum, such Member’s Salary Deferrals shall be deemed to be Catch-up
Contributions under the Plan.
 
(b)    The Catch-up Contributions by any Member during any Plan Year shall not
exceed $3,000 for any year beginning with 2004 or such other amount as provided
under Code section 414(v).
 
(c)    Notwithstanding any other provision of the Plan (other than this Section
5.07), Catch-up Contributions shall not be taken into account in applying the
limits of Code sections 401(a)(30), 402(h), 403(b), 408, 415(c) or 457 under the
Plan or any other plan maintained by the Employer. In addition, Catch-up
Contributions shall not be taken into account in applying any provision under
the Plan which effectuates any of the foregoing limitations, including without
limitation the provisions of Articles 5, 16 and 17.
 
23

--------------------------------------------------------------------------------



(d)    This Section 5.07 is intended to comply with Code section 414(v),
Treasury Regulation Section 1.414(v)-1, and any successor or other guidance
issued by the Department of Treasury, and accordingly shall be interpreted
consistently with such intention.
 
(e)    “Catch-up Contribution” means a contribution under the Plan by a Catch-up
Eligible Member, pursuant to Section 5.07.
 
(f)    “Catch-up Eligible Member” means a Member who (a) is eligible to make
Member Salary Deferrals pursuant to Section 5.01 and (b) is age 50 or older. For
purposes of paragraph (b) above, a Member who is projected to attain age 50
before the end of the Plan Year shall be deemed to be age 50 as of January 1 of
such Plan Year. The determination of a “Catch-up Eligible Member” shall be made
in accordance with the requirements of Treasury Regulation Section 1.414(v)-1
and any successor or other guidance provided under Code Section 414(v) by the
Department of Treasury.
 
24

--------------------------------------------------------------------------------



ARTICLE VI
 
ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES
 
Section 6.01.    Contributions.
 
(a)    Members Eligible to Share in Company Contributions.
 
The Company Contribution for each Plan Year shall be allocated and credited to
the Members’ Company Contributions Account in accordance with this Article as of
the last Accounting Date of the Plan Year (immediately following the allocation
of income and appreciation in accordance with Section 8.01) among those Members
who are Employees of an Employer or an Affiliate on the Accounting Date.
Notwithstanding anything herein to the contrary, a Member for purposes of
Article VI means only those Employees who have satisfied the applicable age and
service requirements of Sections 2.01(a), (b)(ii) or (c).
 
(b)    Allocation of Company Contribution.
 
The Company Contribution under Section 4.01 for each Plan Year, determined
without regard to Section 6.02(c), shall be allocated among the Members eligible
for allocation in the proportion which each such Member’s Compensation for such
Plan Year while a Member bears to the total Compensation for all Members
eligible to share in allocations pursuant to Subsection (a). The Company
Contribution under Section 4.02 shall be allocated on the same basis upon which
it was determined.
 
Section 6.02.    Allocation to Company Contributions Accounts.
 
Effective for Plan Years beginning after December 31, 1989, the entire amount
allocated under Section 6.01(b) to a Member for a Plan Year shall be credited to
his Company Contributions Account.
 
Section 6.03.    Actual Contribution Percentage Test.
 
(a)    As used in this Section 6.03, each of the following terms shall have the
meaning for that term set forth below:
 
(i)    Average Contribution Percentage means the average (expressed as a
percentage) of the Contribution Percentages of the Members in a group, including
those Members whose Contribution Percentage is zero.
 
(ii)    Company Matching Contribution means the Company Contribution described
in Section 4.02 of the Plan.
 
(iii)    Contribution Percentage means the ratio (expressed as a percentage) of
a Member’s Company Matching Contributions (excluding Company Matching
Contributions forfeited hereunder to correct Excess Aggregate Contributions or
because the contributions to which they relate are Excess Deferrals, Excess
Contributions or Excess Aggregate Contributions) to the Member’s Testing
Compensation for the Plan Year.
 
25

--------------------------------------------------------------------------------



(b)    Company Matching Contributions for each Plan Year must satisfy one of the
following tests:
 
(i)    For Plan Years beginning on or after January 1, 2001, the Average
Contribution Percentage for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the Average Contribution Percentage for Members who
are non-Highly Compensated Employees for the Plan Year multiplied by 1.25; or
 
(ii)    For Plan Years beginning on or after January 1, 2001, the Average
Contribution Percentage for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the Average Contribution Percentage for Members who
are non-Highly Compensated Employees for the Plan Year multiplied by 2.0,
provided that the Average Contribution Percentage for Members who are Highly
Compensated Employees does not exceed the Average Contribution Percentage for
Members who are non-Highly Compensated Employees by more than 2 percentage
points.
 
In satisfying the Actual Contribution Percentage Test set forth above, Member
Salary Deferrals may be treated as if they were Company Matching Contributions,
provided that the requirements of Treasury Regulation Section
1.401(m)-2(a)(6)(ii) are satisfied. If used to satisfy the Actual Contribution
Percentage Test, such Member Salary Deferrals shall not be used to help other
Member Salary Deferrals satisfy the Actual Deferral Per-centage Test (as
described in Section 401(k)(2) of the Code), set forth in Sec-tion 5.05 hereof
except as other-wise permitted by applicable law.
 
(c)    For purposes of determining the Contribution Percentage of a Member for a
Plan Year, the Member’s Company Matching Contributions shall be taken into
account only if such Company Matching Contributions (i) are based on the
Member’s Member Salary Deferrals for such Plan Year; (ii) are attributed to the
Member’s Account as of a date within such Plan Year; and (iii) are paid to the
Trust by the end of the twelfth month following the close of such Plan Year. Any
Company Matching Contribution that fails to satisfy the foregoing requirements
shall be treated as a contribution which is not subject to Code Section 401(m).
 
(d)    (i)    For purposes of this Section 6.03, the Contribution Percentage for
any Member who is a Highly Compensated Employee for the Plan Year and who is
eligible to receive Company Matching Contributions or to make Employee after-tax
contributions under one or more other plans described in Code Section 401(a)
that are maintained by the Company or an Affiliate shall be determined as if all
such contributions were made under a single plan.
 
(ii)    If two or more plans are aggregated for purposes of Code Section 410(b)
or 401(a)(4), such plans shall be aggregated for purposes of the Average
Contribution Percentage test.
 
26

--------------------------------------------------------------------------------



Section 6.04.    Return of Excess Aggregate Contributions.
 
(a)    Notwithstanding any other provision of the Plan, any amount determined by
the Committee to be an “Excess Aggregate Contribution” as defined in Subsection
(b), shall be distributed to Members who are Highly Compensated Employees by no
later than the last day of the Plan Year following the Plan Year in which the
Excess Aggregate Contribution occurred. For Plan Years prior to 1997, the Excess
Aggregate Contributions (as defined in Section 6.04(b)) under the Plan shall be
eliminated by reducing the Company Matching Contributions of each Highly
Compensated Employee in order of Contribution Percentage beginning with the
highest percentage. For Plan Years after 1996, the Excess Aggregate
Contributions (as defined in Section 6.04(b)) under the Plan shall be eliminated
by reducing the Company Matching Contributions of each Highly Compensated
Employee in order of the dollar amount of Company Matching Contributions on
behalf of such Highly Compensated Employee, beginning with the highest dollar
amount.
 
(b)    “Excess Aggregate Contribution” for purposes of this Section 6.04 means a
Company Matching Contribution attributable to a Highly Compensated Emp1oyee
which exceeds the maximum amount of such Company Matching Contributions
permitted under Code Section 401(m)(3), and which is described in Code Section
401(m)(6)(B), plus the income allocable to such amount. The allocable income
shall be calculated by multiplying the total income earned on all of the
Member’s Company Matching Contributions for the Plan Year in which the Excess
Aggregate Contribution is being returned by a fraction, the numerator being the
Member Company Matching Contributions in excess of the permitted amount and the
denominator being the Member’s account balance in his Company Contribution
Account attributable to Company Matching Contributions on the Accounting Date of
the prior Plan Year. The Excess Contribution otherwise distributable under this
Section 6.04 shall be adjusted for investment losses and for prior distributions
to the Members affected, as permitted by Treasury Regulations. Effective with
respect to nondiscrimination testing for Plan Years beginning on and after
January 1, 2006, income shall be allocated to Excess Aggregate Contributions
during the period between the end of the Plan Year and the date of distribution
of the Excess Aggregate Contributions in accordance with guidance published by
the Internal Revenue Service. The Excess Aggregate Contributions attributable to
all Highly Compensated Employees, in the aggregate, shall be determined as the
sum of the Excess Aggregate Contributions (if any) determined for each Highly
Compensated Employee, as follows: The amount (if any) by which the Company
Matching Contribution of each Highly Compensated Employee must be reduced for
the Member’s Contribution Percentage to equal the highest permitted Contribution
Percentage under the Plan shall be determined. To calculate the highest
permitted Contribution Percentage under the Plan, the Contribution Percentage of
the Highly Compensated Employee with the highest Contribution Percentage is
reduced by the amount required to cause the Employee’s Contribution Percentage
to equal the Contribution Percentage of the Highly Compensated Employee with the
next highest Contribution Percentage. If a lesser reduction would enable the
Plan to satisfy the Actual Contribution Percentage Test, only this lesser
reduction may be made. This process must be repeated until the Plan would
satisfy the Actual Contribution Percentage Test. The sum of the foregoing
reductions determined for each Highly Compensated Employee shall equal the
dollar amount of the Excess Aggregate Contributions attributable to all Highly
Compensated Employees, in the aggregate.
 
27

--------------------------------------------------------------------------------



ARTICLE VII
 
ACCOUNTS, ALLOCATIONS AND LOANS
 
Section 7.01.    Investment Funds.
 
Subject to the provisions of any applicable state and Federal securities laws
and to the regulations and rulings of any regulatory agencies administering such
laws, the Trustee shall, at the direction of the Committee, establish separate
Investment Funds within and as a part of the Trust Fund for the purpose of
investing the balances held in the Accounts and in the Unallocated Forfeitures
Account.
 
Section 7.02.    Separate Accounts.
 
The Committee shall maintain a separate Company Contributions Account, Member
Contributions Account, Member Salary Deferral Account, Rollover Account and Loan
Account for each Member as relevant. Any amount transferred from a Member’s
“Company Matching Contribution Account” under the ECMC Plan (as defined
thereunder) shall be held in the Member’s Rollover Account. The Committee shall
maintain records of each Member’s balance in each such Account and each
Investment Fund in which the Account is invested in order to provide an accurate
and current statement to the Member pursuant to Section 8.07. Effective January
1, 1995, each account of a participant or beneficiary under the ECMC Plan shall
automatically be deemed an Account of the corresponding type under the Plan for
the Member or Beneficiary for whom such account was maintained under the ECMC
Plan.
 
Section 7.03.    Investing of the Company Contributions.
 
All contributions allocated to a Member’s Account as well as the portion of a
Rollover Contribution allocated to a Member’s Member Contribution Account shall
be allocated among the Investment Funds in accordance with the then current
investment election. If no proper election is on file governing the
contributions involved, such contributions shall be invested in the Investment
Fund specified for such purpose by the Investment Committee.
 
Section 7.04.    Elections.
 
(a)    The Committee shall prescribe such rules as it deems appropriate
regarding the form, filing frequency and timeliness of elections under Section
7.03 as well as concerning the percentage or amounts of a contribution which may
be invested in an Investment Fund. In these rules, the Committee may specify
that each Account of a Member be invested in the Investment Funds selected by
the Member in the same proportion. An election properly on file shall remain in
force until changed. Effective July 1, 2004, each Member shall be permitted to
make no more than one transfer pursuant to this paragraph in any calendar
quarter.
 
Section 7.05.    Inter-Account Transfers.
 
(a)    A Member may elect, on a form provided by and timely filed with the
Committee, to transfer all or a portion of the balance of any Account which is
invested in an Investment Fund to one or more other Investment Funds. The
Committee shall prescribe such rules as it deems appropriate regarding the
frequency and timeliness of elections and the percentage of or amount from an
Account which may be so transferred.
 
28

--------------------------------------------------------------------------------



(b)    A transfer made pursuant to an election pursuant to Subsection (a) shall
be effected as of the last Accounting Date of the calendar quarter (or such
other dates as the Committee shall prescribe from time to time) immediately
following timely receipt by the Committee of the election.
 
Section 7.06.    Unallocated Forfeiture Account.
 
The amount held from time to time in the Unallocated Forfeiture Account shall be
allocated among the Investment Funds as specified by the Committee.
 
Section 7.07.    Loans.
 
(a)    Notwithstanding anything in this Plan to the contrary, the Committee, in
its discretion, may authorize a loan to a Member who is a “party in interest”
with respect to the Plan within the meaning of Section 3(14) of the Act under
the circumstances listed in Subsection (b) below:
 
(b)    (1) loans shall be made available on a reasonably equivalent basis;
(2) loans shall not be made available to Highly Compensated Employees in a
manner that is more favorable than the manner loans are made available to other
Members; (3) loans shall bear a reasonable rate of interest; (4) loans shall be
adequately secured; and (5) loans shall provide for repayment over a reasonable
period of time.
 
(c)    Loans made pursuant to this Section (when added to the outstanding
balance of all other loans made by the Plan to the Member) shall be limited to
the lesser of:
 
(1)    $50,000 reduced by the excess (if any) of the highest outstanding balance
of loans from the Plan to the Member during the one-year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Member on the date on which such loan was made, or
 
(2)    one-half (1/2) of the present value of the non-forfeitable accrued
benefit of the Member under the Plan.
 
For purposes of this limit, all plans of the Employer shall be considered one
plan.
 
(d)    Loans shall provide for level amortization with payment to be made not
less frequently than quarterly over a period not to exceed five (5) years,
unless the loan is for the purpose of acquiring a dwelling unit used within a
reasonable time as the principal residence of the Member. All loans shall be due
and payable upon termination of employment.
 
(e)    All loans shall be made pursuant to a Member loan program. Such loan
program shall be established in writing by the Committee and must include, but
need not be limited to, the following:
 
29

--------------------------------------------------------------------------------



(1)    the identity of the person(s) or position(s) authorized to administer the
Member loan program;
 
(2)    a procedure for applying for loans;
 
(3)    the basis on which loans will be approved or denied;
 
(4)    limitations, if any, on the types and amounts of loans offered;
 
(5)    the procedure under the program for determining a reasonable rate of
interest;
 
(6)    the types of collateral which may secure a Member loan; and
 
(7)    the events constituting default and the steps that will be taken to
preserve Plan assets.
 
Such Member loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Member loan program may be modified or
amended by the Committee in writing from time to time without the necessity of
amending this Section.
 
(f)    Notwithstanding any other provision to the contrary, a Borrower who has a
loan (or loans) outstanding under the SCB Savings or Cash Option Plan for
Employees on December 31, 2003 which is transferred to the Plan as a result of
the merger of SCB Savings or Cash Option Plan for Employees into the Plan shall
be entitled to keep such loan (or loans) outstanding under the Plan until the
loan (or loans) is repaid pursuant to the terms of such outstanding loan (or
loans).
 
30

--------------------------------------------------------------------------------



ARTICLE VIII
 
VALUATION
 
Section 8.01.    Valuation of Trust Fund.
 
All changes in the value of each Investment Fund as determined by the Trustee in
accordance with the Trust Agreement (including income and expenses and realized
and unrealized appreciation and depreciation of assets of the Investment Fund,
determined in the case of mutual funds by reference to the net asset value of
such mutual funds on the Accounting Date, but excluding Company Contributions,
Member Salary Deferrals and contributions or transfers pursuant to Section 5.03
made or allocated subsequent to the last preceding Accounting Date), shall be
allocated by the Committee among the Company Contributions Accounts, Member
Contributions Accounts, Member Salary Deferral Accounts and Rollover Accounts,
portions of which are held in the Investment Fund as of each Accounting Date pro
rata to the value of all such Accounts, respectively, at the last preceding
Accounting Date, but first reducing the balance of each such Account as of the
last preceding Accounting Date by any distributions from the Account since that
Accounting Date.
 
Section 8.02.    Valuation of Company Contributions Accounts.
 
The value of a Member’s Company Contributions Account as of any Accounting Date
shall be the aggregate of the portions of such Account invested in each
Investment Fund as of that date. The value of that portion of such Account
invested in an Investment Fund shall be the sum of:
 
(a)    the value of such portion as of the last preceding Accounting Date, plus
or minus
 
(b)    all changes in the value of the Investment Fund since the last preceding
Accounting Date allocable thereto pursuant to Section 8.01, plus
 
(c)    the amount of transfer, if any, into such portion and the amount of the
Company Contribution, if any, allocable thereto since the last preceding
Accounting Date pursuant to Article VI, minus
 
(d)    any distributions from, and transfers out of, such portion since the last
preceding Accounting Date.
 
Section 8.03.    Valuation of Member Contributions Account.
 
The value of a Member’s Member Contributions Account as of any Accounting Date
shall be the aggregate of the portions of such Account invested in each
Investment Fund as of that date. The value of that portion of such Account
invested in an Investment Fund shall be the sum of:
 
(a)    the value of such portion as of the last preceding Accounting Date, plus
or minus
 
(b)    all changes in the value of the Investment Fund since the last preceding
Accounting Date allocable thereto pursuant to Section 8.01, plus
 
31

--------------------------------------------------------------------------------



(c)    the amount, if any, transferred into such portion pursuant to Section
5.04 in an amount equal to voluntary contributions by the Member to the
transferor qualified plan or pursuant to Section 7.05, minus
 
(d)    any distributions from, and transfers out of, such portion since the last
preceding Accounting Date.
 
Section 8.04.    Valuation of Member Salary Deferral Accounts.
 
The value of a Member’s Member Salary Deferral Account as of any Accounting Date
shall be the aggregate of the portions of such Account invested in each
Investment Fund as of that date. The value of that portion of such Account
invested in an Investment Fund shall be the sum of:
 
(a)    the value of such portion as of the last preceding Accounting Date, plus
or minus
 
(b)    all changes in the value of the Investment Fund since the last preceding
Accounting Date allocable thereto pursuant to Section 8.01, plus
 
(c)    the amount, if any, transferred into such portion pursuant to Section
7.05 and the amount of Member Salary Deferrals, if any, allocable thereto since
the last preceding Accounting Date, minus
 
(d)    any distributions from, and transfers out of, such portion since the last
preceding Accounting Date.
 
Section 8.05.    Valuation of Rollover Accounts.
 
The value of a Member’s Rollover Account as of any Accounting Date shall be the
aggregate of the portions of such Account invested in each Investment Fund as of
that date. The value of that portion of such Account invested in an Investment
Fund shall be the sum of:
 
(a)    the value of such portion as of the last preceding Accounting Date, plus
or minus
 
(b)    all changes in the value of the Investment Fund since the last preceding
Accounting Date allocable thereto pursuant to Section 8.01, plus
 
(c)    the amount of transfer, if any, into such portion since the last
preceding Accounting Date pursuant to Section 5.03, minus
 
(d)    any distributions from, and transfers out of, such portion since the
preceding Accounting Date.
 
Section 8.06.    Valuation of Loan Accounts.
 
The value of a Member’s Loan Account as of any Accounting Date shall be the
amount of the outstanding principal and accrued interest on the loan held
therein plus the amount of any cash held therein as of an Accounting Date.
 
32

--------------------------------------------------------------------------------



Section 8.07.    Statement to Members.
 
Within two hundred ten (210) days after the last Accounting Date of each Plan
Year, the Committee shall mail or deliver to each Member a statement of the
value of his Accounts and his Loan Account, if any, as of such Accounting Date.
 
Section 8.08.    Unallocated Forfeitures Account
 
The value of the Unallocated Forfeitures Account shall be determined as provided
in Section 8.02 applied as if the addition to the Unallocated Forfeitures
Account was a Company Contributions Account.
 
33

--------------------------------------------------------------------------------



ARTICLE IX
 
DETERMINATION OF BENEFITS
 
Section 9.01.    Retirement.
 
Upon a Member’s Retirement on or after his Normal Retirement Date, he shall
become entitled, at the time specified in Article X, to a distribution of his
Accounts and his Loan Account, if any, valued as of the Accounting Date
specified in Section 10.01.
 
Section 9.02.    Disability.
 
Upon a Member’s Retirement on account of his Permanent Disability, the Member
shall become entitled, at the time specified in Article X, to a distribution of
his Accounts and his Loan Account, if any, valued as of the Accounting Date
applicable under Section 10.02.
 
Section 9.03.    Death.
 
Upon a Member’s death, his Eligible Spouse or, if there is no Eligible Spouse or
the Eligible Spouse consents in the manner required under Section 2.04(a) to the
designation of a Beneficiary, that Beneficiary shall become entitled, at the
time specified in Article X, to a distribution of the then balance of such
Member’s Accounts and his Loan Account, if any, valued as of the Accounting Date
applicable under Section 10.03; provided, however, that if a valuation date was
already fixed for payment pursuant to Article X due to the Member’s Retirement
or Permanent Disability, that date shall be used.
 
Section 9.04.    Vesting.
 
Any Member who has Company Contributions credited to his Account as of December
31, 1988 shall at all times be fully (100%) vested in the balance in his
Accounts. Effective for Plan Years beginning after December 31, 1988, any
individual who becomes a Member after that date shall not be vested to any
extent in any balance in his Company Contributions Account except the amount
thereof, until his completion of three (3) Years of Service which shall be
calculated from the Member’s Employment Commencement Date. After completion of
three (3) Years of Service as so calculated, each such Member shall be fully
(100%) vested at all times in the balance in his Company Contributions Account.
However, a Member who is not otherwise vested shall, upon reaching his Normal
Retirement Date, become and thereafter at all times be fully (100%) vested in
the balance in his Company Contributions Account. A Member shall be at all times
fully (100%) vested in the balance in his Member Contributions Account, if any,
his Member Salary Deferral Account, if any, his Rollover Account, if any, and
his Loan Account, if any. Notwithstanding any other provision to the contrary,
each Member who was a participant in the SCB Savings or Cash Option Plan for
Employees prior to December 31, 2003 shall be fully vested in his Account.
 
Section 9.05.    Other Separation From Service.
 
In the event of a Member’s Separation from Service other than by reason of
death, Retirement or Permanent Disability, he shall be entitled to a
distribution of the entire balance in his Member Contributions Account, if any,
his Member Salary Deferral Account, if any, his Loan Account, if any, his
Rollover Account, if any, and the vested balance in his Company Contributions
Account, if any, determined as of the Accounting Date applicable under Section
10.04. Such distributions shall be made in the manner and at the time provided
in Article X. The unvested portion of the Member’s Company Contributions Account
shall be forfeited upon the Accounting Date coincident with or immediately
following the Member’s Separation from Service.
 
34

--------------------------------------------------------------------------------



Section 9.06.    Forfeitures.
 
(a)    A Member who separates from service prior to the full vesting of his
entire Company Contributions Account, shall forfeit the unvested balance in that
Account upon the Accounting Date coincident with or immediately following the
Member’s Separation from Service. If the Member subsequently recommences
employment prior to incurring five (5) consecutive Breaks in Service, he shall
be recredited with the forfeited amounts upon recommencement of employment,
provided that he repays any distribution made to him hereunder.
 
(b)    Any Company Contributions Account balance forfeited by a Member shall be
held in an Unallocated Forfeiture Account until applied to reduce the Company
Contribution to be made to the Trust as of or following the date the forfeiture
occurs. Any Company Contributions made to the Plan by mistake, other than
contributions made by reason of mistake of fact which may be properly repaid to
the Company, may be held in a subaccount under the Unallocated Forfeiture
Account until applied to reduce the Company Contribution to be made to the Trust
as of or following the date the mistake occurs.
 
(c)    Effective January 1, 1995, amounts credited to the “unallocated
forfeitures account” (as defined under the ECMC Plan) under the ECMC Plan shall
be transferred to the Unallocated Forfeitures Account.
 
35

--------------------------------------------------------------------------------



ARTICLE X
 
TIME AND MANNER OF PAYMENT OF BENEFITS
 
Section 10.01.    Retirement Benefits.
 
Retirement benefits, determined pursuant to Section 9.01, shall be paid in a
single cash sum, valued as of the Accounting Date immediately preceding the
payment.
 
Such distribution shall be made to the Member on or as soon as administratively
feasible following the benefit starting date selected by the Member as provided
below. The Member may only select a benefit starting date which may not be more
than ninety (90) days after such election and, except as provided below, may not
be less than thirty (30) days after such election. Except as provided in the
next sentence, the Committee shall provide the Member with a notice as to his or
her rights and benefits under the Plan not more than ninety (90) days or less
than thirty (30) days prior to the Member’s Accounting Date. Notwithstanding the
foregoing, a Member may elect a benefit starting date earlier than thirty (30)
days after receiving such notice from the Company, provided that:
 
(1)    the Committee clearly informs the Member that the Member has a right to a
period of at least thirty (30) days after receiving the notice to consider the
decision of whether or not to elect a distribution; and
 
(2)    the Member, after receiving the notice, affirmatively elects a
distribution.
 
Section 10.02.    Disability Benefits.
 
Disability benefits, determined pursuant to Section 9.02 shall be paid or
commence to be paid at the time and in the manner provided in Section 10.01
(substituting Permanent Disability for Retirement).
 
Section 10.03.    Death Benefits.
 
Death benefits, determined pursuant to Section 9.03, shall be paid to the
Member’s Beneficiary in a single cash sum as soon as reasonably practicable
after the Member’s death.
 
Section 10.04.    Termination Benefits.
 
The benefits payable to a Member upon his Separation from Service, determined
pursuant to Section 9.05, shall, subject to Section 10.09, be paid or commence
to be paid at the time and in the manner provided in Section 10.01 (substituting
Separation from Service for Retirement).
 
Section 10.05.    Direct Rollover Distributions.
 
(a)    Upon receiving directions from a Member who is eligible to receive a
distribution from the Plan pursuant to the provisions of this Article X which
constitutes an “eligible rollover distribution,” as defined in Code Section
402(c)(4), to transfer all or any part of such distribution to an “eligible
retirement plan,” as defined in Code Section 402(c)(8)(B), the Committee shall
cause the portion of the distribution which the Member has elected to so
transfer to be transferred directly to such “eligible retirement plan”;
provided, however, that the Member shall be required to notify the Committee of
the identity of the eligible retirement plan at the time and in the manner that
the Committee shall prescribe and the Committee may require the Member or the
eligible retirement plan to provide a statement that the eligible retirement
plan is intended to be qualified under Code Section 401(a) (if the plan is
intended to be so qualified) or otherwise meets the requirements necessary to be
an “eligible retirement plan.”
 
36

--------------------------------------------------------------------------------



(b)    Upon receiving instructions from a Beneficiary who is the Member’s
Eligible Spouse or an alternate payee under a “qualified domestic relations
order” as defined in Code Section 414(p), in either case who is eligible to
receive a distribution pursuant to the provisions of Article VII that
constitutes an “eligible rollover distribution” as defined in Code Section
402(c)(4), to transfer all or any part of such distribution to a plan that
constitutes an “eligible retirement plan” under Code Section 402(a)(5) with
respect to that distribution, the Committee shall cause the portion of the
distribution which such Eligible Spouse or alternate payee has elected to so
transfer to the eligible retirement plan so designated.
 
(c)    The Committee may accomplish the direct transfer described in subsection
(a) or (b), as applicable, by delivering a check to the Member, Eligible Spouse
or alternate payee (in each case, a “Distributee”) which is payable to the
trustee, custodian or other appropriate fiduciary of the “eligible retirement
plan,” or by such other means as the Committee may in its discretion determine.
The Committee may establish such rules and procedures regarding minimum amounts
which may be the subject of direct transfers and other matters pertaining to
direct transfers as it deems necessary from time to time.
 
Section 10.06.     Latest Commencement of Benefits.
 
Notwithstanding other provision of the Plan to the contrary, a Member shall be
eligible to receive payment, or to commence payment, under the Plan of his
benefits no later than sixty (60) days after the end of the Plan Year in which
the latest of the following occurs:
 
(a)    the Member’s attainment of age his Normal Retirement Date;
 
(b)    The tenth (10th) anniversary of the year in which the Member began
participation in the Plan; or
 
(c)    The Member’s Separation from Service.
 
Section 10.07.    Indirect Payment of Benefits.
 
If any Member or Beneficiary is, in the judgment of the Committee, legally,
physically or mentally incapable of personally receiving and receipting for any
payment due hereunder, payment may be made to the guardian or other legal
representative of such Member or Beneficiary or, if none, to any other person or
institution, which, in the opinion of the Committee, is then maintaining or has
custody of such Member or Beneficiary. Such payment shall constitute a full
discharge with respect to the obligations hereunder.
 
37

--------------------------------------------------------------------------------



Section 10.08.    Limitations on Distributions.
 
Notwithstanding anything to the contrary contained in this Plan:
 
(a)    The entire interest of each Member must either:
 
(1)    be paid to him not later than the Required Beginning Date; or
 
(2)    commence to be paid to him by not later than the Required Beginning Date
and paid, in accordance with regulations prescribed by the Secretary of the
Treasury, over a period not extending beyond the life expectancy of the Member
or the joint and last survivor life expectancy of the Member and his Designated
Beneficiary; provided, however, that if the distribution of a Member’s Account
balances has commenced in accordance with this Paragraph (2), any portion
remaining to be distributed at the Member’s death shall continue to be
distributed at least as rapidly as under the method of distribution in effect as
of such Member’s death.
 
(b)    If a Member dies prior to the commencement of distributions to him in
accordance with Paragraph (a)(2), the entire interest of the Member shall be
distributed:
 
(1)    not later than December 31 of the calendar year which contains the fifth
anniversary of the Member’s death; or
 
(2)    where distribution is to be made to the Member’s Designated Beneficiary,
commencing
 
(A)    on or before December 31 of the calendar year immediately following the
calendar year in which the Member died; or
 
(B)    if the Designated Beneficiary is the Member’s surviving Spouse, no later
than the later of the date described in Paragraph (A), above or December 31 of
the calendar year in which such Member would have attained age seventy and
one-half (70-1/2), and payable, in accordance with regulations prescribed by the
Secretary of the Treasury, over a period not extending beyond the life
expectancy of such Designated Beneficiary.
 
(c)    For purposes of Paragraphs (a)(2) and (b)(2), prior to the Required
Beginning Date, the Member (or his spouse, if the spouse is the Member’s
Beneficiary) may make an irrevocable election to have the Member’s (and/or his
spouse’s) life expectancy recalculated not more frequently than annually. If no
such election is made prior to the Member’s Required Beginning Date, the
Member’s (and/or his spouse’s) life expectancy shall automatically be
recalculated annually.
 
(d)    Under regulations prescribed by the Secretary of the Treasury, any amount
paid to a Member’s child shall be treated as if it had been paid to such
Member’s surviving spouse if such amount will become payable to such spouse upon
the child reaching maturity or such other designated event which may be
permitted under such regulations.
 
38

--------------------------------------------------------------------------------



(e)    For purposes of this Section 10.08, the term “Designated Beneficiary”
shall mean a Member’s surviving spouse or an individual designated by the Member
pursuant to Section 2.04.
 
(f)    Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 10.08 shall be construed in a manner that complies
with Code Section 401(a)(9) and, with respect to distributions made on or after
January 1, 2001, the Plan will apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with the Treasury Regulations thereunder
that were proposed in January 2001, the provisions of which are hereby
incorporated by reference. This Subsection (f) shall continue in effect until
the end of the last calendar year beginning before the effective date of the
final regulations under Code Section 401(a)(9) or such other date as may be
specified in guidance published by the Internal Revenue Service.
 
(g)    Effective as of January 1, 2003, notwithstanding anything to the contrary
contained in this Plan, distributions shall be made in a manner that complies
with Code Section 401(a)(9) and Appendix A attached hereto.
 
(h)    Each Member who (i) attained age 70-½ before January 1, 1999, (ii)
commenced distributions pursuant to Code Section 401(a)(9) and (iii) is an
Employee of the Employer on January 1, 2004, may make an irrevocable affirmative
election, subject to the terms of any applicable “qualified domestic relations
order” as defined in Section 414(p) of the Code, to cease receiving such
distributions at any time prior to the Member’s Separation from Service.
 
Section 10.09.    Consent to Distributions.
 
No amount shall be distributed to a Member pursuant to Section 10.01, 10.02 or
10.04 without his written consent, unless the amount to be distributed to the
Member is not in excess of $1,000 ($5,000 prior to March 28, 2005). In the event
a Member’s consent to a distribution is required pursuant to this Section 10.09,
such distribution shall be made or commence to be made as soon as reasonably
practicable after the Accounting Date coincident with or next following the date
on which such consent is received by the Committee.
 
Section 10.10.    Pre-Retirement Distribution.
 
(a)    On or after a Member’s attainment at age 59-½, the Committee, at the
election of the Member, shall direct the Trustees to make an in-service
distribution of any portion of the vested balance of the Member’s Account.
 
(b)    Each Member who was a participant in the SCB Savings or Cash Option Plan
for Employees may elect to withdraw his Member Contributions Account and the
actual earnings thereon at any time but not more than once in any Plan Year.
 
(c)    In the event that the Committee makes a distribution pursuant to this
Section 10.10 the Member shall continue to be eligible to participate in the
Plan on the same basis as any other Employee. Any distribution made pursuant to
this Section 10.10 shall be made in a manner consistent with other applicable
provisions of this Article X, including, but not limited to, all notice and
consent requirements of Code Section 411(a)(11) and the Regulations thereunder.
 
39

--------------------------------------------------------------------------------



ARTICLE XI
 
ADMINISTRATION OF THE PLAN
 
Section 11.01.    Administrative Committee.
 
There is hereby created an Administrative Committee for the Plan. The general
administration of the Plan on behalf of the Plan Administrator shall be placed
in the Administrative Committee. The Administrative Committee shall operate in
accordance with the terms of the Plan, including the Charter for the
Administrative Committee which is attached to the Plan as Exhibit A and
incorporated herein.
 
Section 11.02.    Investment Committee.
 
There is hereby created an Investment Committee for the Plan. The Investment
Committee shall operate in accordance with the terms of the Plan, including the
Charter for the Investment Committee which is attached to the Plan as Exhibit B
and incorporated herein.
 
Section 11.03.    Payment of Benefits (Administrative Committee).
 
The Administrative Committee shall advise the Trustee in writing with respect to
all benefits which become payable under the terms of the Plan and shall direct
the Trustee to pay such benefits on order of the Administrative Committee. In
the event that the Trust Fund shall be invested in whole or in part in one or
more insurance contracts, the Administrative Committee shall be authorized to
give to any insurance company issuing such a contract such instructions as may
be necessary or appropriate in order to provide for the payment of benefits in
accordance with the Plan.
 
Section 11.04.    Powers and Authority; Action Conclusive (Administrative
Committee).
 
Except as otherwise expressly provided in the Plan or in the Trust Agreement, or
by the Investment Committee, the Administrative Committee shall have the
exclusive right, power, and authority, in its sole and absolute discretion, to
administer, apply and interpret the Plan, Trust Agreement and any other Plan
documents and to decide all matters arising in connection with the operation or
administration of the Plan and the Trust. Subject to the immediately preceding
sentence, the Administrative Committee shall have all powers necessary or
helpful for the carrying out of its responsibilities, and the decisions or
action of the Administrative Committee in good faith in respect of any matter
hereunder shall be conclusive and binding upon all parties concerned.
 
Without limiting the generality of the foregoing, the Administrative Committee
has the complete authority, in its sole and absolute discretion, to:
 
(1)    Determine all questions arising out of or in connection with the
interpretation of the terms and provisions of the Plan except as otherwise
expressly provided herein;
 
(2)    Make rules and regulations for the administration of the Plan which are
not inconsistent with the terms and provisions of the Plan, and fix the annual
accounting period of the trust established under the Trust Agreement as required
for tax purposes;
 
40

--------------------------------------------------------------------------------



(3)    Construe all terms, provisions, conditions of and limitations to the
Plan;
 
(4)    Determine all questions relating to (A) the eligibility of persons to
receive benefits hereunder, (B) the periods of service, including Hours of
Service, Credited Service and Years of Service, and the amount of Compensation
of a Participant during any period hereunder, and (C) all other matters upon
which the benefits or other rights of a Participant or other person shall be
based hereunder; and
 
Determine all questions relating to the administration of the Plan (A) when
disputes arise between the Employer and a Participant or his Beneficiary, Spouse
or legal representatives, and (B) whenever the Administrative Committee deems it
advisable to determine such questions in order to promote the uniform
administration of the Plan.
 
All determinations made by the Administrative Committee with respect to any
matter arising under the Plan Trust Agreement and any other Plan documents shall
be final and binding on all parties. The foregoing list of powers is not
intended to be either complete or exclusive and the Administrative Committee
shall, in addition, have such powers as the Plan Administrator deems appropriate
and delegates to it and such powers as may be necessary for the performance of
its duties under the Plan and the Trust Agreement.
 
Section 11.05.    Reliance on Information (Administrative Committee).
 
The members of the Administrative Committee and any Employer or affiliate
thereof (including the Company) and its officers, directors and employees shall
be entitled to rely upon all tables, valuations, certificates, opinions and
reports furnished by any accountant, trustee, insurance company, counsel or
other expert who shall be engaged by the Company or an affiliate thereof or the
Committee, and the members of the Committee and any Employer or affiliate
thereof (including the Company) and its officers, directors and employees shall
be fully protected in respect of any action taken or suffered by them in good
faith in reliance thereon, and all action so taken or suffered shall be
conclusive upon all persons affected thereby.
 
Section 11.06.    Actions to be Uniform; Regular Personnel Policies to be
Followed.
 
Any discretionary actions to be taken under this Plan by the Administrative
Committee or Investment Committee with respect to the classification of the
Employees, contributions, or benefits shall be uniform in their nature and
applicable to all Employees similarly situated. With respect to service with the
Employer, leaves of absence and other similar matters, the Committee shall
administer the Plan in accordance with the Employer’s regular personnel policies
at the time in effect.
 
Section 11.07.    Fiduciaries.
 
Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan. Any Named Fiduciary under the Plan, and any fiduciary
designated by a Named Fiduciary to whom such power is granted by a Named
Fiduciary under the Plan, may employ one or more persons to render advice with
regard to any responsibility such fiduciary has under the Plan.
 
41

--------------------------------------------------------------------------------



Section 11.08.    Plan Administrator.
 
The Company shall be the administrator of the Plan, as defined in Section
3(16)(A) of ERISA, and shall be responsible for the preparation and filing of
any required returns, reports, statements or other filings with appropriate
governmental agencies. The Company or its authorized designee shall also be
responsible for the preparation and delivery of information to persons entitled
to such information under any applicable law.
 
Section 11.09.    Notices and Elections (Administrative Committee).
 
A Participant shall deliver to the Administrative Committee all directions,
orders, designations, notices or other communications on appropriate forms to be
furnished by the Administrative Committee. The Administrative Committee shall
also receive notices or other communications directed to Participants from the
Trustee and transmit them to the Participants. All elections which may be made
by a Participant under this Plan shall be made in a time, manner and form
determined by the Administrative Committee unless a specific time, manner or
form is set forth in the Plan.
 
Section 11.10.    Misrepresentation of Age.
 
In making a determination or calculation based upon a Participant’s age, the
Administrative Committee shall be entitled to rely upon any information
furnished by the Participant. If a Participant misrepresents the Participant’s
age, and the misrepresentation is relied upon by a Member Company, an affiliate
thereof (including the Company) or the Administrative Committee, the
Administrative Committee will adjust the Participant’s benefit to conform to the
Participant’s actual age and offset future monthly payments to recoup any
overpayments caused by the Participant’s misrepresentation.
 
Section 11.11.    Decisions of Administrative Committee are Binding.
 
The decisions of the Administrative Committee with respect to any matter it is
empowered to act on shall be made in the Administrative Committee’s sole
discretion and shall be final, conclusive and binding on all persons, based on
the Plan documents. In carrying out its functions under the Plan, the
Administrative Committee shall endeavor to act by general rules so as to
administer the Plan in a uniform and nondiscriminatory manner as to all persons
similarly situated.
 
Section 11.12.    Spouse’s Consent.
 
In addition to when such consent is expressly required by the terms of this
Plan, the Committee may in its sole discretion also require the written consent
of the Employee’s Spouse to any other election or revocation of election made
under this Plan before such election or revocation shall be effective.
 
Section 11.13.    Accounts and Records.
 
The Administrative Committee and Investment Committee shall maintain such
accounts and records regarding the fiscal and other transactions of the Plan and
such other data as may be required to carry out its functions under the Plan and
to comply with all applicable laws. The Administrative Committee shall report
annually to the Board on the performance of its responsibilities and on the
performance of any trustee or other persons to whom any of its powers and
responsibilities may have been delegated and on the administrative operation of
the Plan for the preceding year. The Investment Committee shall report annually
to the Board on the performance of its responsibilities and on the performance
of any trustee, investment manager, insurance carrier or persons to whom any of
its powers and responsibilities may have been delegated and on the financial
condition of the Plan for the preceding year.
 
42

--------------------------------------------------------------------------------



Section 11.14.    Forms.
 
To the extent that the form or method prescribed by the Administrative Committee
to be used in the operation and administration of the Plan does not conflict
with the terms and provisions of the Plan, such form shall be evidence of (a)
the Administrative Committee’s interpretation, construction and administration
of this Plan and (b) decisions or rules made by the Administrative Committee
pursuant to the authority granted to the Committee under the Plan.
 
Section 11.15.    Liability.
 
The functions of the Trustees, Administrative Committee, the Investment
Committee, the Board, and the Employer under the Plan are fiduciary in nature
and each shall be carried out solely in the interest of the Participants and
other persons entitled to benefits under the Plan for the exclusive purpose of
providing the benefits under the Plan (and for the defraying of reasonable
expenses of administering the Plan). The Administrative Committee, the
Investment Committee, the Board, and the Employer shall carry out their
respective functions in accordance with the terms of the Plan with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims. No
member of the Administrative Committee or Investment Committee and no officer,
director, or employee of the Employer shall be liable for any action or inaction
with respect to his functions under the Plan unless such action or inaction is
adjudicated to be a breach of the fiduciary standard of conduct set forth above.
Further, no member of the Administrative Committee or Investment Committee shall
be personally liable merely by virtue of any instrument executed by him or on
his behalf as a member of the Administrative Committee or Investment Committee.
 
Section 11.16.    Claim and Appeal Procedure.
 
(a)    Initial Claim.
 
(i)  Any claim by an Employee, Member or Beneficiary (“Claimant”) with respect
to eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to the Committee (or its
designee) for such purpose. The Committee (or its designee) shall provide the
Claimant with the necessary forms and make all determinations as to the right of
any person to a disputed benefit. If a Claimant is denied benefits under the
Plan, the Committee (or its designee) shall notify the Claimant in writing of
the denial of the claim within ninety (90) days (or within forty-five (45) days
if the claim involves a determination of a claim for disability benefits) after
the Committee receives the claim, provided that in the event of special
circumstances such period may be extended.
 
43

--------------------------------------------------------------------------------



(ii)  In the event of special circumstances, the maximum period in which a claim
must be determined may be extended as follows:
 
(A)  With respect to any claim, other than a claim that involves a determination
of a claim for disability benefits, the ninety (90) day period may be extended
for a period of up to ninety (90) days (for a total of one hundred eighty (180)
days). If the initial ninety (90) day period is extended, the Committee or its
designee shall notify the Claimant in writing within ninety (90) days of receipt
of the claim. The written notice of extension shall indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination shall be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Committee’s
request for information, or (ii) expiration of the forty-five (45) day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided.
 
(B)  With respect to a claim that involves a determination of a claim for
disability benefits, the forty-five (45) day period may be extended as follows:
 
(I)  Initially, the forty-five (45) day period may be extended for a period to
up to an additional thirty (30) days (the “Initial Disability Extension
Period”), provided that the Committee determines that such an extension is
necessary due to matters beyond the control of the Plan and, within forty-five
(45) days of receipt of the claim, the Committee or its designee notifies the
Claimant in writing of such extension, the special circumstances requiring the
extension of time, the date by which the Committee expects to make a
determination with respect to the claim and such information as required under
clause (III) below.
 
(II)  Following the Initial Disability Extension Period the period for
determining the Claimant’s claim may be extended for a period of up to an
additional thirty (30) days, provided that the Committee determines that such an
extension is necessary due to matters beyond the control of the Plan and within
the Initial Disability Extension Period, notifies the Claimant in writing of
such additional extension, the special circumstances requiring the extension of
time, the date by which the Committee expects to make a determination with
respect to the claim and such information as required under clause (III) below.
 
44

--------------------------------------------------------------------------------



(III)  Any notice of extension pursuant to this Paragraph (B) shall specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues, and the Claimant shall be afforded forty-five
(45) days within which to provide the specified information.
 
(IV)  If an extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.
 
(iii)  If notice of the denial of a claim is not furnished within the required
time period described herein, the claim shall be deemed denied as of the last
day of such period.
 
(iv)  If a claim is wholly or partially denied, the notice to the Claimant shall
set forth:
 
(A)  The specific reason or reasons for the denial;
 
(B)  Specific reference to pertinent Plan provisions upon which the denial is
based;
 
(C)  A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;
 
(D)  Appropriate information as to the steps to be taken and the applicable time
limits if the Claimant wishes to submit the adverse determination for review;
and
 
(E)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following an adverse determination on review.
 
(b)    Claim Denial Review.
 
(i)  If a claim has been wholly or partially denied, the Claimant may submit the
claim for review by the Committee. Any request for review of a claim must be
made in writing to the Committee no later than sixty (60) days (or within one
hundred and eighty (180) days if the claim involves a determination of a claim
for disability benefits) after the Claimant receives notification of denial or,
if no notification was provided, the date the claim is deemed denied. The
Claimant or his duly authorized representative may:
 
45

--------------------------------------------------------------------------------



(A)  Upon request and free of charge, be provided with reasonable access to, and
copies of, relevant documents, records, and other information relevant to the
Claimant’s claim; and
 
(B)  Submit written comments, documents, records, and other information relating
to the claim. The review of the claim determination shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim determination.
 
(ii)  The decision of the Committee upon review shall be made within sixty (60)
days (or within forty-five (45) days if the claim involves a determination of a
claim for disability benefits) after receipt of the Claimant’s request for
review, unless special circumstances (including, without limitation, the need to
hold a hearing) require an extension. In the event of special circumstances, the
maximum period in which a claim must be determined may be extended as follows:
 
(A)  With respect to any claim, other than a claim that involves a determination
of a claim for disability benefits, the sixty (60) day period may be extended
for a period of up to one hundred twenty (120) days.
 
(B)  With respect to a claim that involves a determination of a claim for
disability benefits, the forty-five (45) day period may be extended for a period
of up to forty-five (45) days.
 
If the sixty (60) day period (or forty-five (45) day period where the claim
involves a determination of a claim for disability benefits) is extended, the
Committee or its designee shall, within sixty (60) days (or within forty-five
(45) days if the claim involves a determination of a claim for disability
benefits) of receipt of the claim for review, notify the Claimant in writing.
The written notice of extension shall indicate the special circumstances
requiring the extension of time and provide the date by which the Committee
expects to make a determination with respect to the claim upon review. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination shall be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Committee’s
request for information, or (ii) expiration of the forty-five (45) day period
commencing on the date that the Claimant is notified that the requested
additional information must be provided.
 
(iii)  If notice of the decision upon review is not furnished within the
required time period described herein, the claim on review shall be deemed
denied as of the last day of such period.
 
(iv)  The Committee, in its sole discretion, may hold a hearing regarding the
claim and request that the Claimant attend. If a hearing is held, the Claimant
shall be entitled to be represented by counsel.
 
46

--------------------------------------------------------------------------------



(v)  The Committee’s decision upon review on the Claimant’s claim shall be
communicated to the Claimant in writing. If the claim upon review is denied, the
notice to the Claimant shall set forth:
 
(A)  The specific reason or reasons for the decision, with references to the
specific Plan provisions on which the determination is based;
 
(B)  A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and
 
(C)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA.
 
(vi)  Any review of a claim involving a determination of a claim for disability
benefits shall not afford deference to the initial adverse benefit determination
and shall not be determined by any individual who made the initial adverse
benefit determination or a subordinate of such individual. In deciding a review
of any adverse benefit determination that is based in whole or in part on a
medical judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Committee shall consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.
 
(c)    All interpretations, determinations and decisions of the Committee with
respect to any claim, including without limitation the appeal of any claim,
shall be made by the Committee, in its sole discretion, based on the Plan and
comments, documents, records, and other information presented to it, and shall
be final, conclusive and binding.
 
(d)    The claims procedures set forth in this section are intended to comply
with United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation. In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.
 
Section 11.17.    Elections by Former Employees of Equitable Capital Management
Corporation.
 
Any designation or election by a Member or the beneficiary of a Member who had
an account balance under the ECMC Plan on December 31, 1994, including, without
limitation, a designation of one or more beneficiaries, investment elections or
an election to receive a distribution that was in effect under the ECMC Plan as
of that date for the corresponding purpose under this Plan shall continue to be
effective under this Plan, as if made in respect of this Plan, until otherwise
changed in accordance with the terms of this Plan or any rules or procedures
established by the Committee.
 
47

--------------------------------------------------------------------------------



ARTICLE XII
 
THE TRUST FUND
 
Section 12.01.    The Trust Agreement.
 
The Company shall enter into a Trust Agreement for the establishment of the
Trust with one or more individuals or with a bank or trust company organized and
doing business under the laws of the United States or of any state and
authorized under the laws of its jurisdiction of incorporation to exercise
corporate trust powers. The Trust Agreement shall be deemed to form a part of
the Plan, and all rights which may accrue to any Person under the Plan shall be
subject to the terms of the Trust Agreement.
 
Section 12.02.    Trustee’s Power and Duties.
 
The Trustee shall manage and control the Trust Fund in accordance with the terms
of the Trust Agreement.
 
Section 12.03.    Use of Trust Fund.
 
The Trust Fund shall be used to provide the benefits and pay the expenses of
this Plan and of the Trustee, and no part of the corpus or income shall be used
for or diverted to purposes other than for the exclusive benefit of Members and
their Beneficiaries under this Plan and the payment of expenses of the Plan and
Trust.
 
Section 12.04.    Payment of Expenses.
 
All administrative and other expenses of the Plan and Trust shall be paid out of
the Trust Fund unless paid by the Company. Taxes related to the unrelated
business taxable income of the Trust that are paid out of the Trust Fund, shall
be paid from and charged solely to the Account or Accounts involved, either on a
specific or proportionate basis, as determined by the Committee.
 
48

--------------------------------------------------------------------------------



ARTICLE XIII
 
CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY
 
Section 13.01.    Disclaimer of Liability.
 
(a)    Although it is the intention of the Company to continue this Plan and to
make substantial and regular contributions each year, nothing contained in this
Plan or the Trust Agreement shall be deemed to require the Company to make any
contributions whatsoever under this Plan or to continue the Plan.
 
(b)    Nothing in this Plan shall be construed as the assumption by the Company
of the obligation for any payment of any benefits or claims hereunder, and
Members and their Beneficiaries, and all persons claiming under or through them,
shall have recourse only to the Trust Fund for payment of any benefit hereunder.
 
(c)    The rights of the Members, their Beneficiaries and all other persons are
hereby expressly limited to those stated in, and shall be construed only in
accordance with, the Provisions of the Plan.
 
Section 13.02.    Termination.
 
The Company reserves the right in its sole discretion to terminate this Plan at
any time. A “termination” shall be deemed to take place if the Company
terminates the Plan, partially terminates it (within the meaning of Code Section
411(d)(3)(A)) or completely discontinues contributions under this Plan. (For
this purpose a suspension of contributions which is merely temporary shall not
be deemed a complete discontinuance.) In the event of a termination, the Company
may direct the Trustee to continue to maintain the Trust, and the assets thereof
shall be applied at the continued direction of the Committee in accordance with
this Plan. Upon termination of the Trust, distribution to each Member shall be
made as soon as practicable thereafter in one of the manners described in
Section 10.01. Until fully distributed, Members’ accounts shall be revalued from
time to time in accordance with Section 8.01. Upon termination or partial
termination of the Plan, the rights of all affected Members to the amounts
credited to their Accounts to the date of such termination shall become
non-forfeitable.
 
Section 13.03.    Employer-Employee Relationship.
 
The adoption of this Plan shall in no way be construed as conferring any legal
or other rights upon any Employee or any Person with respect to continuation of
employment, nor shall it in any way interfere with the right of an Employer to
discharge any Employee or otherwise act with respect to him. Any Employer may
take any action (including discharge) with respect to any Employee or other
Person without regard to the effect which such action might have upon his rights
as a Member of this Plan.
 
49

--------------------------------------------------------------------------------



Section 13.04.    Merger, Etc.
 
(a)    The merger or consolidation of an Employer with or into another company
or the acquisition of its assets by any other Person shall not of itself cause
the termination of this Plan or be deemed a termination of employment as to any
Employee, nor shall anything in this Plan prevent the consolidation or merger of
any Employer with or into any corporation or prevent the sale by any Employer of
any of its assets. The merger of this Plan with another retirement plan shall
not of itself cause the termination of this Plan.
 
(b)    In the event of the dissolution, merger, consolidation or reorganization
of the Company, provision may be made by which the Plan and Trust will be
continued by the successor; and in such event such successor shall be
substituted for the Company under the Plan. The substitution of the successor
shall constitute an assumption of Plan liabilities by the successor, and the
successor shall have all of the powers, duties and responsibilities of the
Company under the Plan.
 
(c)    In the event of any merger or consolidation of the Plan with, or transfer
in whole or in part of the assets and liabilities of the Trust Fund to, another
trust fund held under any other plan of deferred compensation maintained or to
be established for the benefit of all or some of the Members of this Plan, the
assets of the Trust Fund applicable to such members shall be transferred to such
other trust fund only if:
 
(1)    the values of the Accounts and the vested percentage of the Company
Contributions Account of each Member, immediately after the merger,
consolidation or transfer, shall be equal to or greater than such values and
percentage immediately before the merger, consolidation or transfer;
 
(2)    resolutions of the general partner referred to in Section 1.08 and of the
governing body any new or successor employer of the affected Members shall
authorize such transfer of assets; and, in the case of the new or successor
employer of the affected Members, its resolutions shall include an assumption of
liabilities with respect to such Members’ inclusion in the new employer’s plan;
and
 
(3)    such other plan and trust are qualified under Code Sections 401(a) and
501(a).
 
Section 13.05.    Determination Final.
 
Any determinations made hereunder shall be made in a manner consistent with the
Company’s accounting practices and shall be final and conclusive for all
purposes, notwithstanding any late adjustments in the tax returns of the
Company.
 
50

--------------------------------------------------------------------------------



ARTICLE XIV
 
NON-ALIENATION OF BENEFITS
 
Section 14.01.    Provisions with Respect to Assignment and Levy.
 
Except as may be required under the terms of a “qualified domestic relations
order” as defined in Code Section 414(p), no benefit under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, garnishment, attachment, levy or charge and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, garnish,
attach, levy upon or charge the same shall be void; nor shall any benefit be in
any manner liable for or subject to the debts or other liabilities of the Person
entitled thereto.
 
Section 14.02.    Alternate Application.
 
If any Member or Beneficiary under this Plan becomes bankrupt or attempts to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
benefit under this Plan, except as specifically provided herein, or if any
benefit shall be garnished, attached or levied upon other than pursuant to a
qualified domestic relations order as defined in Code Section 414(p), then such
benefits shall, in the discretion of the Committee, cease, and the Committee may
hold or apply the same or any part thereof to or for the benefit of such Member
or Beneficiary, his spouse, children or other dependents or any of them in such
manner and in such proportion as the Committee may deem proper.
 
Section 14.03.    Exceptions.
 
Notwithstanding anything herein to the contrary, effective August 5, 1997, the
provisions of this Article XIV shall not apply to any offset of a Member’s
benefits provided under the Plan against an amount that the Member is ordered or
required to pay to the Plan under any of the circumstances set forth in Code
Section 401(a)(13)(C) and Sections 206(d)(4) and 206(d)(5) of the Act.
 
51

--------------------------------------------------------------------------------



ARTICLE XV
 
AMENDMENTS
 
Section 15.01.    Company’s Rights.
 
(a)    The Company reserves the right, at any time and from time to time, by
action of the Board, to modify or amend in whole or in part any or all of the
provisions of this Plan; provided, however, that no such modification or
amendment may (i) result in a retroactive reduction in the then value of any
Member’s Account or Loan Account; or (ii) except to the extent as may be
provided in regulations promulgated by the Secretary of the Treasury, have the
effect of eliminating an optional form of benefit. Notwithstanding anything in
this Plan to the contrary, the Board, in its sole discretion, may make any
modifications, amendments, additions or deletions in this Plan, as to benefits
or otherwise and retroactively or prospectively and regardless of the effect on
the rights of any particular Members, which it deems appropriate in order to
bring this Plan into conformity with or to satisfy any conditions of the Act and
in order to continue or maintain the qualification of the Plan and Trust under
Code Section 401(a) and to have the Trust declared exempt and maintained exempt
from taxation under Code Section 501(a).
 
(b)    No amendment may change the vesting schedule under Section 9.04, either
directly or indirectly, unless each Member having not less than three Years of
Service is permitted to elect, within a reasonable period specified by the
Committee after the adoption of such amendment, to have his or her vested
percentage computed without regard to such amendment. The period during which
the election may be made shall commence with the date the amendment is adopted
and shall end as of the later of:
 
(i)    sixty days after the amendment is adopted;
 
(ii)    sixty days after the amendment becomes effective; or
 
(iii)    sixty days after the Member is issued written notice by the Committee.
 
Section 15.02.    Provision Against Diversion.
 
No part of the assets of the Trust Fund shall, by reason of any modification or
amendment or otherwise, be used for, or diverted to, purposes other than for the
exclusive benefit of Members or their Beneficiaries under this Plan and the
payment of the administrative expenses of this Plan.
 
52

--------------------------------------------------------------------------------



ARTICLE XVI
 
LIMITATIONS ON BENEFITS AND CONTRIBUTIONS
 
Section 16.01.    The limitations of Code Section 415 applicable to “defined
contribution plans” as defined in Code Section 414(i) are hereby incorporated by
reference in this Plan; provided, however, that where the Code so provides,
contribution limitations in effect under prior law shall be applicable to
account balances accrued as of the last effective day of such prior law.
 
Section 16.02.
 
(a)    Other than as provided in Subsection (b), if, with respect to any Plan
Year before 1992, contributions to a Member’s Account must be reduced to conform
to the limitations on “annual additions” as explained and defined in Code
Sections 415(c) (1) and 415(c) (2), Members’ Salary Deferrals made pursuant to
Section 5.01, and any allocable earnings thereon, shall be distributed to the
Member on a timely basis; next, Company Contributions for the Plan Year made
pursuant to Section 4.02 shall be reduced until the limitations are met or this
category of contributions is exhausted, whichever first occurs; next, if such
contributions were made for the Plan Year, Company Contributions made pursuant
to Section 4.01 shall likewise be reduced; and last, Member Salary Deferrals
made pursuant to Section 6.02(c), and allocable earnings thereon, shall be
distributed to the affected Member on a timely basis.
 
(b)    If, with respect to 1990 and any Plan Year after 1991, contributions to a
Member’s Account must be reduced to conform to the limitations referred to in
Subsection (a), the reduction shall be achieved first by the distribution to the
affected Member on a timely basis of Member Salary Deferrals made pursuant to
Section 5.01, together with allocable earnings thereon, until the limitations
are met or this category of contributions is exhausted, whichever first occurs.
Concurrent with the return of such Member Salary Deferrals, Company
Contributions made pursuant to Section 4.02 attributable to such returned Member
Salary Deferrals shall be reduced. Finally, if necessary, Company Contributions
for the Plan Year made pursuant to Section 4.01 shall be reduced.
 
Section 16.03.    In the case of a Member who is, or has ever been, a
participant in one or more “defined benefit plans” as defined in Code Section
414(j), maintained by an Employer or any predecessor of the Employer, if
Contributions or benefits need to be reduced due to the application of Code
Section 415(e), then benefits under the defined benefit plans shall be reduced
with respect to that Member before any contributions credited to the Member
under this Plan, or any other defined contribution plan maintained by the
Employer, shall be reduced. Notwithstanding the foregoing, the limitations of
Code Section 415(e) shall cease to apply as of the first day of the first Plan
Year beginning on or after January 1, 2000.
 
53

--------------------------------------------------------------------------------



ARTICLE XVII
 
TOP-HEAVY PLAN YEARS
 
Section 17.01.    For purposes of this Article XVII, the following definitions
shall apply:
 
(a)    “Determination Date” means, for any Plan Year subsequent to the first
Plan Year, the last day of the preceding Plan Year. For the first Plan Year of a
plan, the last day of that year.
 
(b)    “Employee” means any employee of an Employer and any beneficiary of such
an employee.
 
(c)    “Employer” means the Employer and any Affiliate.
 
(d)    “Key Employee” means an Employee as defined in Section 416(i)(1) and the
Regulations thereunder. For Plan Years beginning after December 31, 2001, “Key
Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the “Determination
Date” was an officer of the Employer having annual compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002), a 5-percent owner of the Employer or a 1-percent owner
of the Employer having annual compensation of more than $150,000. As used in
this definition, “annual compensation” means compensation within the meaning of
Code Section 415(c)(3). For Plan Years beginning before December 31, 2001, “Key
Employee” means any Employee or former Employee (and the Beneficiaries of such
Employee) who, at any time during the determination period, was an officer of
the Employer if such individual’s Top-Heavy Compensation exceeds 50% of the
dollar limitation under Code Section 415(b) (1) (A), an owner (or considered an
owner under Code Section 318) of one of the ten largest interests in the
Employer if such individual’s Top-Heavy Compensation exceeds 100% of such dollar
limitation, a 5 percent owner of the Employer, or a 1 percent owner of the
Employer who has annual Top-Heavy Compensation of more than $150,000. The
determination period is the Plan Year containing the Determination Date and the
4 preceding Plan Years.
 
(e)    “Permissive Aggregation Group” means the Required Aggregation Group of
plans plus any other plan or plans of the Employer which, when considered as a
group with the Required Aggregation Group, would continue to satisfy the
requirements of Code Sections 401(a)(4) and 410.
 
(f)    “Required Aggregation Group” means (1) each qualified plan of the
Employer in which at least one Key Employee participates; and (2) any other
qualified plan of the Employer which enables a plan described in (1) to meet the
requirements of Code Sections 401(a)(4) or 410.
 
(g)    “Top-Heavy Compensation” means the Employee’s compensation as defined in
Code Section 414(q)(7). Top-Heavy Compensation shall include Deemed 125
Compensation, as defined in Section 1.15 of the Plan.
 
(h)    “Top-Heavy Ratio” means:
 
(1)    If, in addition to this Plan, the Employer maintains one or more other
defined contribution plans (including any simplified employee pension plan) and
the Employer has not maintained any defined benefit plan which, during the
1-year period ending on the Determination Date, has or has had accrued benefits,
the top-heavy ratio for this Plan alone or for the Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of the account balances of all Key Employees as of the Determination Date
(including any part of any account balance distributed in the 1-year period
ending on the Determination Date), and the denominator of which is the sum of
all account balances (including any part of any account balance distributed in
the 1-year period ending on the Determination Date), both computed in accordance
with Code Section 416 and the regulations thereunder. Both the numerator and
denominator of the Top-Heavy Ratio are adjusted to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Code Section 416 and the regulations thereunder.
 
54

--------------------------------------------------------------------------------



(2)    If, in addition to this Plan, the Employer maintains one or more defined
contribution plans (including any simplified employee pension plan), and the
Employer maintains or has maintained one or more defined benefit plans which,
during the 5-year period ending on the Determination Date, has or has had any
accrued benefits, the Top-Heavy Ratio for any Required or Permissive Aggregation
Group, as appropriate, is a fraction, the numerator of which is the sum of
account balances under the aggregated defined contribution plan or plans for all
Key Employees, determined in accordance with (1) above, and the present value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date, and the denominator of which is the sum
of the account balances under the aggregated defined contribution plan or plans
for all participants, determined in accordance with (1) above, and the present
value of accrued benefits under the defined benefit plan or plans for all
participants as of the Determination Date, all determined in accordance with
Code Section 416 and the regulations thereunder. The accrued benefits under a
defined benefit plan in both the numerator and denominator of the Top-Heavy
Ratio are adjusted for any distribution of an accrued benefit made in the 1-year
period ending on the Determination Date.
 
(3)    For purposes of (1) and (2) above, the value of account balances and the
present value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and the second plan years of a defined benefit plan.
The account balances and accrued benefits of a participant (x) who is not a Key
Employee but who was a Key Employee in a prior year; or (y) who has not received
any Top-Heavy Compensation from any Employer maintaining the Plan at any time
during the 5-year period ending on the Determination Date, will be disregarded.
Notwithstanding the above, for Plan Years beginning after December 31, 2001, the
accrued benefits and accounts of any participant who has not performed services
for the Employer during the 1-year period ending on the Determination Date will
be disregarded. The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. Deductible
Employee contributions will not be taken into account for purposes of computing
the Top-Heavy Ratio. When aggregating plans the value of account balances and
accrued benefits will be calculated with reference to the Determination Dates
that fall within the same calendar year.
 
55

--------------------------------------------------------------------------------



(4)    For purposes of (1) and (2) above, in the case of a distribution from the
Plan made for any reason other than separation from service, death or
disability, “5-year period” shall be substituted for “1-year period” wherever
such term is found.
 
(i)    “Valuation Date” means the last day of the Plan Year.
 
Top-Heavy Compensation shall include Deemed 125 Compensation, as defined in
Section 1.15 of the Plan.
 
Section 17.02.    If the Plan is or becomes top-heavy in any Plan Year, the
provisions of Section 17.04 will automatically supersede any conflicting
provision of the Plan.
 
Section 17.03.    The Plan shall be considered top-heavy for any Plan Year if
any of the following conditions exists:
 
(a)    If the Top-Heavy Ratio for this Plan exceeds 60 percent and this Plan is
not part of any Required Aggregation Group or Permissive Aggregation Group of
plans.
 
(b)    If this Plan is part of a Required Aggregation Group of plans but not
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the group of
plans exceeds 60 percent.
 
(c)    If this Plan is part of a Required Aggregation Group of plans and part of
a Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60 percent.
 
Section 17.04.
 
(a)    Except as provided in subsection (b), the amount of the Company
contribution made on behalf of each Member who is not a Key Employee for any
Plan Year for which the Plan is a Top-Heavy Plan shall be at least equal to the
lesser of:
 
(1)    three percent (3%) of such Member’s Top-Heavy Compensation less any
amount contributed on behalf of the Member under any other defined contribution
plan maintained by an Employer or an Affiliate; or
 
(2)    the percentage of Top-Heavy Compensation represented by the Company
Contributions and Member Salary Deferrals made on behalf of the Key Employee for
whom such percentage is the highest for such Plan Year, determined by dividing
the sum of the Company Contribution and Member Salary Deferrals made on behalf
of each such Key Employee by so much of his Top-Heavy Compensation as does not
exceed $200,000.
 
(3)    Where the inclusion of this Plan in a Permissive Aggregation Group or
Required Aggregation Group pursuant to Section 17.01(e) or 17.01(f) enables a
defined benefit plan described in Section 17.01(f) to meet the requirements of
Code Sections 401(a)(4) or Section 410, the minimum contribution required under
this Section 17.04 shall be the amount specified in Section 17.04(a)(1).
 
56

--------------------------------------------------------------------------------



ARTICLE XVIII
 
MISCELLANEOUS
 
Section 18.01.    Binding on Heirs, Etc.
 
This Plan shall extend to and be binding upon the heirs, executors,
administrators, successors and assigns of the Members and their Beneficiaries
and all successors to the Company by way of merger, consolidation, acquisition
of assets or otherwise.
 
Section 18.02.    Governing Law.
 
All questions pertaining to the validity, construction and administration of the
Plan shall be determined in accordance with the laws of the State of New York,
except to the extent that such laws have been superseded by the Act.
 
Section 18.03.    Separability.
 
If any provision of this Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of this Plan,
and the Plan shall be construed and enforced as if such illegal and invalid
provisions had never been inserted herein.
 
Section 18.04.    Captions and Gender.
 
The captions herein are for convenience of reference only and are not to be
construed as part of the Plan. As used herein, the masculine shall include the
feminine and the neuter and vice versa, as the context requires.
 
Section 18.05.    Merger of SCOPE.
 
Effective January 1, 2004, the SCB Savings or Cash Option Plan for Employees is
merged into and with the Plan and the balances held in participants’ accounts
under SCOPE shall be transferred into the corresponding accounts under the Plan
to be maintained on behalf of such Members. Unless otherwise provided herein,
the benefits of each participant in the SCB Savings or Cash Option Plan for
Employees who is not credited with an hour of service after December 31, 2003
shall be governed by the terms of such plan as of the date of the participant’s
termination of employment. Any election made under SCOPE by a participant shall
be deemed to have been made under the Plan; provided that a salary deferral
election made under SCOPE shall be applied under the Plan as if it were a salary
deferral election made with respect to Compensation, as defined under 1.15 of
the Plan, and shall be reduced, to the extent necessary to avoid exceeding the
maximum limits on the amount that may be deferred pursuant to Section 5.01 by a
Member.
 
57

--------------------------------------------------------------------------------



APPENDIX A
 
REQUIRED DISTRIBUTION RULES
 
Section 1. General. Pursuant to Section 10.08 of the Plan, this Appendix A
describes the required distribution rules for Members who have reached their
Required Beginning Date, as those terms are defined in the Plan, as well as the
incidental death benefit requirements. The terms of this Appendix A shall apply
solely to the extent required under Code Section 401(a)(9) and shall be null and
void to the extent that they are not required under Section 401(a)(9) of the
Code. Any capitalized terms not otherwise defined in this Appendix A have the
meaning given those terms in the Plan. Notwithstanding any other provision of
the Plan, distributions must be made in compliance with Treasury Regulations
under Code Section 401(a)(9).
 
Section 2. Required Distributions. As of any Member’s Required Beginning Date,
the Member must begin to receive distributions of his or her benefits under the
Plan.
 
Section 3. Single-Sum Distribution. A Member may satisfy the requirements of
this Appendix A by receiving a single lump-sum distribution on or before his or
her Required Beginning Date.
 
Section 4. Time and Manner of Distribution.
 
4.1. Death of Member Before Distributions Begin. If the Member dies before
distributions begin, the Member’s entire interest must be distributed, or begin
to be distributed no later than as follows:
 
(a) If the Member’s surviving spouse is the Member’s sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Member died, or by December 31 of the calendar year in which the Member would
have attained age 70½, if later.
 
(b) If the Member’s surviving spouse is not the Member’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.
 
(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.
 
(d) If the Member’s surviving spouse is the Member’s sole designated beneficiary
and the surviving spouse dies after the Member but before distributions to the
surviving spouse begin, this Section 4.1, other than Section 4.1(a), will apply
as if the surviving spouse were the Member.
 
For purposes of this Section 4.1 and Section 6, unless Section 4.1(d) applies,
distributions are considered to begin on the Member’s Required Beginning Date.
If Section 4.1(d) applies, distributions are considered to begin on the date
distributions are required to begin to the surviving spouse under Section
4.1(a).
 
58

--------------------------------------------------------------------------------



4.2. Forms of Distribution. Unless the Member’s interest is distributed in a
single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions must be made no slower than required
under Sections 5 and 6 of this Appendix A.
 
Section 5. Required Minimum Distributions During Member’s Lifetime.
 
5.1. Amount of Required Minimum Distribution for Each Distribution Calendar
Year. During the Member’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:
 
(a) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year, or
 
(b) if the Member’s sole designated beneficiary for the Distribution Calendar
Year is the Member’s spouse, the quotient obtained by dividing the Participant’s
Account Balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Member’s and
spouse’s attained ages as of the Member’s and spouse’s birthdays in the
Distribution Calendar Year.
 
5.2. Lifetime Required Minimum Distributions Continue Through Year of Member’s
Death. Required minimum distributions will be determined under this Section 5
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.
 
Section 6. Required Minimum Distributions After Member’s Death.
 
6.1. Death On or After Date Distributions Begin.
 
(a)   Member Survived by Designated Beneficiary. If the Member dies on or after
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Member’s death is the quotient obtained by dividing the
Participant’s Account Balance by the longer of the remaining Life Expectancy of
the Member or the remaining Life Expectancy of the Member’s designated
beneficiary, determined as follows:
 
(1) The Member’s remaining Life Expectancy is calculated using the age of the
Member in the year of death, reduced by one for each subsequent year.
 
(2) If the Member’s surviving spouse is the Member’s sole designated
beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Member’s death using
the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouses death, reduced by one for each subsequent calendar year.
 
59

--------------------------------------------------------------------------------



(3) If the Member’s surviving spouse is not the Member’s sole designated
beneficiary, the designated beneficiary’s remaining Life Expectancy is
calculated using the age of the beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.
 
(b) No Designated Beneficiary. If the Member dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Member’s death, the minimum a mount that will be
distributed for each Distribution Calendar Year after the year of the Member’s
death is the quotient obtained by dividing the Participant’s Account Balance by
the Member’s remaining Life Expectancy calculated using the age of the Member in
the year of death, reduced by one for each subsequent year.
 
6.2. Death Before Date Distributions Begin.
 
(a) Member Survived by Designated Beneficiary. If the Member dies before the
date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Member’s death is the quotient obtained by dividing the
Participant’s Account Balance by the remaining Life Expectancy of the Member’s
designated beneficiary, determined as provided in Section 6.1.
 
(b) No Designated Beneficiary. If the Member dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, distribution of the Member’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Member’s death.
 
(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Member dies before the date distributions begin, the
Member’s surviving spouse is the Member’s sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 4.1(a), this Section 6.2 will apply as if the
surviving spouse were the Member.
 
6.3. Election to Apply 5-Year Rule to Distributions to Designated Beneficiaries.
If the Member dies before distributions begin and there is a designated
beneficiary, distribution to the designated beneficiary is not required to begin
by the date specified in Section 4 of this Appendix, but the Member’s entire
interest will be distributed to the designated beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Member’s death. If the
Member’s surviving spouse is the Member’s sole designated beneficiary and the
surviving spouse dies after the Member but before distributions to either the
Member or the surviving spouse begin, this election will apply as if the
surviving spouse were the Member.
 
Section 7. Definitions.
 
7.1. Designated Beneficiary. The individual who is designated as the beneficiary
under Section 2.04 of the Plan and is the designated beneficiary under Section
401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4, Q&A-1, of the
Treasury Regulations.
 
60

--------------------------------------------------------------------------------



7.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 4.1. The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.
 
7.3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.
 
7.4. Member’s Account Balance. The account balance as of the last valuation date
in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.
 
7.5. Required Beginning Date. The date specified in Section 1.38 of the plan.
 
Section 8. Under regulations prescribed by the Secretary of the Treasury, any
amount paid to a Member’s child shall be treated as if it had been paid to such
Member’s surviving spouse if such amount will become payable to such spouse upon
the child reaching maturity or such other designated event which may be
permitted under such regulations.
 
Section 9. TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Appendix A, other than the last sentence of Section 1 of this
Appendix A, distributions may be made under a designation made before January 1,
1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the plan that relate to Section
242(b)(2) of TEFRA.
 
Section 10. This Appendix is not intended to defer the timing of distribution
beyond the date otherwise required under the Plan or to create any benefits
(including but not limited to death benefits) or distribution forms that are not
otherwise offered under the Plan.
 
61

--------------------------------------------------------------------------------


 
EXHIBIT A
 
CHARTER
 
OF THE
 
PROFIT SHARING PLAN ADMINISTRATIVE COMMITTEE
 
1.    Purpose. The primary purpose of the Administrative Committee (the
“Committee”) is to act on behalf of AllianceBernstein L.P. (the “Company”) in
the Company’s role as the administrator of the Profit Sharing Plan for Employees
of AllianceBernstein L.P. (the “Plan”) in accordance with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
 
2.    Composition and Term. The Committee shall be composed of at least two
members. The members of the Committee shall be appointed by the Compensation
Committee of the board of directors (the “Board”) of AllianceBernstein
Corporation, the general partner of the Company (the “General Partner”), and
each such member shall serve at the pleasure of the Board. The Compensation
Committee of the Board may remove any member of the Committee at any time, with
or without cause. The Compensation Committee of the Board shall appoint a new
member of the Committee as soon as is reasonably possible after such a removal.
Until a new appointment is made, the remaining members of the Committee shall
have full authority to act, subject to the limitation set forth in the last
sentence of this Section. No person shall be ineligible to be a member of the
Committee because he or she is, was or may become entitled to benefits under the
Plan or because he or she is a member of the Board and/or an officer of the
Company or related entity or a trustee for the Plan; provided that, no member of
the Committee shall participate in any determination by the Committee
specifically relating to the disposition of his or her benefits under the Plan.
 
3.    Appointment to and Resignation From the Committee. Any person appointed to
be a member of the Committee shall signify his or her acceptance in writing to
the Secretary of the General Partner. Any member of the Committee may resign by
delivering his or her written resignation to the Secretary of the General
Partner. Such resignation shall become effective upon delivery or at any later
date specified therein.
 
4.    Internal Structure of Committee. The members of the Committee may elect
from their number a Chairman. The Committee may designate any member of the
Committee to execute documents on its behalf as it deems necessary or
appropriate to carry out its responsibilities hereunder. The Committee may form
and delegate authority to subcommittees (which may consist of only one member of
the Committee, and which may include persons who are not members of the
Committee) to the extent the Committee deems necessary or appropriate.
 
5.    Reimbursement of Committee Expenses. The members of the Committee shall
serve without compensation for their services as such members. The Plan shall
pay or reimburse the members of the Committee for all reasonable expenses
incurred in connection with their duties with respect to the Plan unless the
Company or other affiliate participating in the Plan pays or reimburses the
members of the Committee for such expenses. Such expenses shall include any
expenses incidental to the operation of the Plan, including, but not limited to,
fees of legal counsel, actuaries, accountants, investment advisors and other
agents or specialists and similar costs, provided that any such advisor shall be
retained only as approved by the majority of the members of the Committee except
to the extent that an issue involves a breach of fiduciary duty and the majority
of members of the Committee has refused to retain appropriate advisors. To the
extent that the members of the Committee are required to serve subject to a
bond, the Company shall pay the premiums thereon.
 
62

--------------------------------------------------------------------------------



6.    Action by Majority of the Committee. A majority of the members of the
Committee at the time in office may do any act which the Plan authorizes or
requires the Committee to do, and the action of such majority of the members
expressed from time to time by a vote at a meeting, shall constitute the action
of the Committee and shall have the same effect for all purposes as if assented
to by all the members. Persons may participate in meetings by means of telephone
conference or similar communications equipment allowing all persons
participating in the meeting to hear each other at the same time. All of the
members of Committee at any time in office, acting unanimously, may do any act
which the Plan authorizes or requires the Committee to do, which act may be
evidenced by a writing without a meeting (and such writing may include facsimile
transmissions, e-mail or other forms of electronic writing). The writing
evidencing each action taken without a meeting shall require the signature or
other affirmative indication of consent of each member of the Committee at the
time in office. The Secretary of the Committee shall maintain minutes reflecting
the Committee’s meetings and shall cause each action taken in writing without a
meeting to be included in the minutes of the Committee. Minutes of each meeting
shall be distributed to the entire Committee.
 
Except in extraordinary circumstances as determined by the Chairman of the
Committee, notice shall be delivered to all Committee members at least 48 hours
in advance of the scheduled meeting. Attendance at any meeting, whether in
person or telephonically, by a member of the Committee shall be a conclusive
waiver of any objection to the notice of such meeting given to such member.
 
7.    Administrative Matters. The Committee shall meet at such times and from
time-to-time as it deems appropriate. The Committee may request members of
management or others, including, without limitation, legal counsel, actuaries,
accountants, investment advisors and internal auditors, to attend meetings and
provide pertinent information as necessary.
 
The Committee may establish procedures for (i) the allocation of fiduciary
responsibilities (other than “trustee responsibilities,” as defined in Section
405(c) of ERISA) under the Plan among its members and (ii) the designation of
persons other than named fiduciaries to carry out fiduciary responsibilities
(other than trustee responsibilities) under the Plan. If any fiduciary
responsibility is allocated or if any person is designated to carry out any
responsibility pursuant to the preceding sentence, the named fiduciary will not
be liable for any act or omission of such person in carrying out such
responsibility, except as provided in Section 405(c)(2) of ERISA.
 
8.    Counsel and Agents. The Committee may employ such advisors, including
legal counsel, actuaries, accountants, investment advisors, and such other
service providers as it may require in carrying out the provisions of the Plan
or their duties to the Plan. Unless otherwise provided by law, any person so
employed by the Committee may be legal or other counsel to the Company or an
affiliate thereof, a member of the Committee or an officer or member of the
governing board of a participating entity or an affiliate thereof, including the
Board.
 
63

--------------------------------------------------------------------------------



9.    ERISA Fiduciary Responsibility. The Committee shall be the “Named
Fiduciary,” as defined in Section 402(a)(2) of ERISA, for the Plan except with
respect to the control and management of the assets of the Plan and the
appointment of investment managers (with respect to which the Investment
Committee is the named fiduciary).
 
10.    Powers of the Committee. Subject to the limitations of the Plan and as
set forth in Section 9 above, the Committee shall have, without exclusion, all
powers conferred on it under the terms of the Plan, including, without
limitation, the following powers with respect to the Plan (it being intended
that these powers be construed in the broadest possible manner):
 
(a) To make such rules and regulations as it deems necessary or proper for the
administration of the Plan and the transaction of business thereunder which are
not inconsistent with the terms and provisions of the Plan and which relate to
the duties or responsibilities of the Committee;
 
(b) To appoint and monitor the performance of insurance carriers, investment
managers, investment consultants or other entities as it deems necessary for the
proper administration and operation of the Plan and to assign and reassign
assets to and among such insurance carriers and investment managers;
 
(c) To take such other action or make such determinations in accordance with the
Plan as it deems appropriate;
 
(d) To make or obtain such analyses, evaluations, advice or opinions, and retain
such legal counsel, actuaries, accountants, investment advisors and other
persons, including persons employed by the Company, as it may deem necessary or
advisable;
 
(e) To designate one or more persons, other than a member of the Committee, to
whom the Committee may delegate, and among whom the Committee may allocate,
specified fiduciary responsibilities; provided that any such delegation shall be
in writing, shall specify the person so designated and the terms of the
delegation and shall be terminable by the Committee or the Board;
 
(f) To designate any of the members of the Committee to execute and deliver on
its behalf documents and instruments of such types and bearing on such matters
as may be specified in a resolution, and any such document or instrument may be
accepted and relied upon as the act of the Committee;
 
(g) To report to the Compensation Committee of the Board, not less often than
annually, on the performance of its responsibilities and on the performance of
any trustee, investment manager, insurance carrier or other persons to whom any
of its powers and responsibilities may have been delegated pursuant to this
Charter and on the financial condition of the Plan for the preceding year; and
 
(h) To recommend to the Compensation Committee of the Board changes to this
Charter.
 
64

--------------------------------------------------------------------------------



The foregoing list of powers is not intended to be either complete or exclusive,
and the Committee shall, in addition, have such powers as may be necessary for
the performance of its duties under the Plan and its trust agreement.
 
11.    Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
 
12.    Standard of Conduct. The members of the Committee shall discharge their
duties with respect to the Plan solely in the interests of the participants in
the Plan and their beneficiaries, and
 
(a) for the exclusive purpose of providing benefits to participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;
 
(b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in like capacity and familiar with such
matters, would use in the conduct of an enterprise of a like character and with
like aims; and
 
(c) in accordance with the documents and instruments governing the Plan, insofar
as such documents and instruments are consistent with the provisions of ERISA.
 
13.    Limitation of Committee Role. While the Committee has the
responsibilities and powers set forth in this Charter, it is not the duty of the
Committee to make investment related decisions with respect to the Plan,
including the appointment of one or more investment managers for the Plan, or
establish or carry out, an investment policy with respect to the Plan. These are
the responsibilities of the Investment Committee for the Plan. Nor is it the
duty of the Committee to approve amendments to the Plan that are “settlor” in
nature.
 
14.    Integration with Plan. This Charter constitutes a part of the Plan and
may be amended only by action of the Compensation Committee of the Board.
 
65

--------------------------------------------------------------------------------



EXHIBIT B
 
CHARTER
 
OF THE
 
PROFIT SHARING PLAN INVESTMENT COMMITTEE
 
1.    Purpose. The primary purpose of the Investment Committee (the “Committee”)
is to oversee the investment of the assets of the Profit Sharing Plan for
Employees of AllianceBernstein L.P. (the “Plan”) and subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), on behalf of
AllianceBernstein L.P. (the “Company”).
 
2.    Composition and Term. The Committee shall be composed of at least two
members. The members of the Committee shall be appointed by the Compensation
Committee of the board of directors (the “Board”) of AllianceBernstein
Corporation, the general partner of the Company (the “General Partner”), and
each such member shall serve at the pleasure of the Board. The Compensation
Committee of the Board may remove any member of the Committee at any time, with
or without cause. The Compensation Committee of the Board shall appoint a new
member of the Committee as soon as is reasonably possible after such a removal.
Until a new appointment is made, the remaining members of the Committee shall
have full authority to act, subject to the limitation set forth in the last
sentence of this Section. No person shall be ineligible to be a member of the
Committee because he or she is, was or may become entitled to benefits under the
Plan or because he or she is a member of the Board and/or an officer of the
Company or related entity or a trustee for the Plan; provided that, no member of
the Committee shall participate in any determination by the Committee
specifically relating to the disposition of his or her benefits under the Plan.
 
3.    Appointment to and Resignation From the Committee. Any person appointed to
be a member of the Committee shall signify his or her acceptance in writing to
the Secretary of the General Partner. Any member of the Committee may resign by
delivering his or her written resignation to the Secretary of the General
Partner. Such resignation shall become effective upon delivery or at any later
date specified therein.
 
4.    Internal Structure of Committee. The members of the Committee may elect
from their number a Chairman. The Secretary or any Assistant Secretary of the
General Partner shall be the Secretary of the Committee. The Committee may
designate any member of the Committee to execute documents on its behalf as it
deems necessary or appropriate to carry out its responsibilities hereunder. The
Committee may form and delegate authority to subcommittees (which may consist of
only one member of the Committee, and which may include persons who are not
members of the Committee) to the extent the Committee deems necessary or
appropriate.
 
5.    Reimbursement of Committee Expenses. The members of the Committee shall
serve without compensation for their services as such members. The Plan shall
pay or reimburse the members of the Committee for all reasonable expenses
incurred in connection with their duties with respect to the Plan unless the
Company or other affiliate participating in the Plan pays or reimburses the
members of the Committee for such expenses. Such expenses shall include any
expenses incidental to the operation of the Plan, including, but not limited to,
fees of legal counsel, actuaries, accountants, investment advisors and other
agents or specialists and similar costs, provided that any such advisor shall be
retained only as approved by the majority of the members of the Committee except
to the extent that an issue involves a breach of fiduciary duty and the majority
of members of the Committee has refused to retain appropriate advisors. To the
extent that the members of the Committee are required to serve subject to a
bond, the Company shall pay the premiums thereon.
 
66

--------------------------------------------------------------------------------



6.    Action by Majority of the Committee. A majority of the members of the
Committee at the time in office may do any act which the Plan authorizes or
requires the Committee to do, and the action of such majority of the members
expressed from time to time by a vote at a meeting, shall constitute the action
of the Committee and shall have the same effect for all purposes as if assented
to by all the members. Persons may participate in meetings by means of telephone
conference or similar communications equipment allowing all persons
participating in the meeting to hear each other at the same time. All of the
members of Committee at any time in office, acting unanimously, may do any act
which the Plan authorizes or requires the Committee to do, which act may be
evidenced by a writing without a meeting (and such writing may include facsimile
transmissions, e-mail or other forms of electronic writing). The writing
evidencing each action taken without a meeting shall require the signature or
other affirmative indication of consent of each member of the Committee at the
time in office. The Secretary of the Committee shall maintain minutes reflecting
the Committee’s meetings and shall cause each action taken in writing without a
meeting to be included in the minutes of the Committee. Minutes of each meeting
shall be distributed to the entire Committee.
 
Except in extraordinary circumstances as determined by the Chairman of the
Committee, notice shall be delivered to all Committee members at least 48 hours
in advance of the scheduled meeting. Attendance at any meeting, whether in
person or telephonically, by a member of the Committee shall be a conclusive
waiver of any objection to the notice of such meeting given to such member.
 
7.    Administrative Matters. The Committee shall meet at such times and from
time to time as it deems appropriate. The Committee may request members of
management or others, including, without limitation, legal counsel, actuaries,
accountants, investment advisors and internal auditors, to attend meetings and
provide pertinent information as necessary.
 
The Committee may establish procedures for (i) the allocation of fiduciary
responsibilities (other than “trustee responsibilities,” as defined in Section
405(c) of ERISA) under the Plan among its members and (ii) the designation of
persons other than named fiduciaries to carry out fiduciary responsibilities
(other than trustee responsibilities) under the Plan. If any fiduciary
responsibility is allocated or if any person is designated to carry out any
responsibility pursuant to the preceding sentence, the named fiduciary will not
be liable for any act or omission of such person in carrying out such
responsibility, except as provided in Section 405(c)(2) of ERISA.
 
8.    Counsel and Agents. The Committee may employ such advisors, including
legal counsel, actuaries, accountants, investment advisors, and such other
service providers as it may require in carrying out the provisions of the Plan
or their duties to the Plan. Unless otherwise provided by law, any person so
employed by the Committee may be legal or other counsel to the Company or an
affiliate thereof, a member of the Committee or an officer or member of the
governing board of a participating entity or an affiliate thereof, including the
Board.
 
67

--------------------------------------------------------------------------------



9.    ERISA Fiduciary Responsibility. The Committee shall be the “Named
Fiduciary,” as defined in Section 402(a)(2) of ERISA, for the Plan with respect
to the control and management of the assets of the Plan and the appointment of
investment managers.
 
10.    Powers of the Committee. Subject to the limitations of the Plan and as
set forth in Section 9 above, the Committee shall have, without exclusion, all
powers conferred on it under the terms of the Plan, including, without
limitation, the following powers with respect to the Plan (it being intended
that these powers be construed in the broadest possible manner):
 
(a) To adopt a statement of investment policy for the Plan;
 
(b) To make such rules and regulations as it deems necessary or proper for the
administration of the Plan and the transaction of business thereunder which are
not inconsistent with the terms and provisions of the Plan and which relate to
the duties or responsibilities of the Committee;
 
(c) To control and manage the assets of the Plan consistent with the purpose and
terms of the Plan, including, but not by way of limitation, the investment
policy of the Plan, taking into account short-term and long-term liquidity
needs;
 
(d) To designate, add, remove or change investment alternatives under the Plan,
which may include mutual funds or other investment vehicles that are managed by
the Company or its affiliates and securities issued by the Company or its
affiliates, among which participants may elect to invest their accounts under
the Plan and to consider the appropriateness of complying with Section 404(c) of
ERISA;
 
(e) To appoint and monitor the performance of insurance carriers, investment
managers, investment consultants or other entities as it deems necessary for the
proper administration and operation of the Plan and to assign and reassign
assets to and among such insurance carriers and investment managers;
 
(f) To take such other action or make such determinations in accordance with the
Plan as it deems appropriate;
 
(g) To make or obtain such analyses, evaluations, advice or opinions, and retain
such legal counsel, actuaries, accountants, investment advisors and other
persons, including persons employed by the Company, as it may deem necessary or
advisable;
 
(h) To designate one or more persons, other than a member of the Committee, to
whom the Committee may delegate, and among whom the Committee may allocate,
specified fiduciary responsibilities; provided that any such delegation shall be
in writing, shall specify the person so designated and the terms of the
delegation and shall be terminable by the Committee or the Board;
 
68

--------------------------------------------------------------------------------



(i) To designate any of the members of the Committee to execute and deliver on
its behalf documents and instruments of such types and bearing on such matters
as may be specified in a resolution, and any such document or instrument may be
accepted and relied upon as the act of the Committee;
 
(j) To report to the Compensation Committee of the Board, not less often than
annually, on the performance of its responsibilities and on the performance of
any trustee, investment manager, insurance carrier or persons to whom any of its
powers and responsibilities may have been delegated pursuant to this Charter and
on the financial condition of a plan for the preceding year; and
 
(k) To recommend to the Compensation Committee of the Board changes to this
Charter.
 
The foregoing list of powers is not intended to be either complete or exclusive,
and the Committee shall, in addition, have such powers as may be necessary for
the performance of its duties under the Plan and its trust agreement.
 
11.    Accounts and Records. The Committee shall maintain such accounts and
records regarding the fiscal and other transactions of the Plan and such other
data as may be required to carry out its functions under the Plan and to comply
with all applicable laws.
 
12.    Standard of Conduct. The members of the Committee shall discharge their
duties with respect to the Plan solely in the interests of the participants in
the Plan and their beneficiaries, and
 
(a) for the exclusive purpose of providing benefits to participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;
 
(b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in like capacity and familiar with such
matters, would use in the conduct of an enterprise of a like character and with
like aims;
 
(c) by diversifying the investments of the Plan so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so;
and
 
(d) in accordance with the documents and instruments governing the Plan, insofar
as such documents and instruments are consistent with the provisions of ERISA.
 
13.    Limitation of Committee Role. While the Committee has the
responsibilities and powers set forth in this Charter, it is not the duty of the
Committee to take other administration-related actions or decisions with respect
to the Plan. These are the responsibilities of the Administrative Committee of
the Plan. Further it is not the duty of the Committee to approve amendments to
the Plan that are “settlor” in nature.
 
14.    Integration with Plan. This Charter constitutes a part of the Plan and
may be amended only by action of the Compensation Committee of the Board.
 
 
69

--------------------------------------------------------------------------------